                Case 18-12012-LSS     Doc 216-1    Filed 10/23/18   Page 1 of 53



                                          EXHIBIT A

                                    Stalking Horse Agreement




01:23703565.6
Case 18-12012-LSS   Doc 216-1    Filed 10/23/18   Page 2 of 53
                                                  EXECUTION VERSION




            ASSET PURCHASE AGREEMENT

                      by and among

               OPEN ROAD FILMS, LLC

             OPEN ROAD RELEASING, LLC

                OR PRODUCTIONS, LLC

                    BRIARCLIFF LLC

           OPEN ROAD INTERNATIONAL LLC

              EMPIRE PRODUCTIONS LLC

                           and

               OR ACQUISITION CO, LLC



               Dated as of October 23, 2018
                 Case 18-12012-LSS                   Doc 216-1           Filed 10/23/18             Page 3 of 53



                                                 TABLE OF CONTENTS

                                                                                                                                   Page

ARTICLE I DEFINITIONS ............................................................................................................4
     Section 1.1. Definitions....................................................................................................4
     Section 1.2. Cross-References .......................................................................................16
ARTICLE II PURCHASE AND SALE OF PURCHASED ASSETS AND
     ASSUMPTIONS AND ASSUMED LIABILITIES ..........................................................17
     Section 2.1. Purchase and Sale of Purchased Assets .....................................................17
     Section 2.2. Excluded Assets .........................................................................................17
     Section 2.3. Assumption of Liabilities ...........................................................................17
     Section 2.4. Excluded Liabilities ...................................................................................18
     Section 2.5. Closing .......................................................................................................18
     Section 2.6. Escrows ......................................................................................................18
     Section 2.7. Aggregate Purchase Price ..........................................................................18
     Section 2.8. Assumed Contracts; Cure Amount ............................................................18
     Section 2.9. Payment of Aggregate Purchase Price; Escrow Amounts .........................20
     Section 2.10. Closing Deliverables ..................................................................................21
     Section 2.11. Post-Closing Purchase Price Adjustment...................................................22
     Section 2.12. Release of Adjustment Holdback Funds ....................................................24
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER
     PARTIES ...........................................................................................................................26
     Section 3.1. Corporate Organization, Qualification, Power and Authority ...................26
     Section 3.2. Consents and Approvals; No Violations ....................................................26
     Section 3.3. No Conflict.................................................................................................27
     Section 3.4. Title to Assets ............................................................................................27
     Section 3.5. Intellectual Property ...................................................................................27
     Section 3.6. Material Contracts ......................................................................................28
     Section 3.7. Audits .........................................................................................................28
     Section 3.8. Purchased Tangible Materials ....................................................................29
     Section 3.9. Cure Schedule ............................................................................................29
     Section 3.10. Availabilities ..............................................................................................29
     Section 3.11. Brokers and Finders ...................................................................................29
     Section 3.12. Taxes ..........................................................................................................29
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER ..................................29
     Section 4.1. Corporate Organization, Qualification, Power, Authority .........................29
     Section 4.2. Consents and Approvals; No Violations ....................................................30
     Section 4.3. Financial Capability. ..................................................................................30
     Section 4.4. Brokers and Finders ...................................................................................30
     Section 4.5. Solvency.....................................................................................................30
     Section 4.6. Condition of the Purchased Assets ............................................................31
     Section 4.7. Other Agreements ......................................................................................31
ARTICLE V PRE-CLOSING COVENANTS AND AGREEMENTS .........................................31
     Section 5.1. Affirmative Covenants ...............................................................................31


                                                                    i
                 Case 18-12012-LSS                    Doc 216-1           Filed 10/23/18            Page 4 of 53



     Section 5.2. Negative Covenants ...................................................................................31
     Section 5.3. Permitted Pre-Closing Actions ..................................................................32
     Section 5.4. Access; Books and Records .......................................................................32
     Section 5.5. Notice of Developments ............................................................................32
     Section 5.6. Competition Filings ...................................................................................33
     Section 5.7. Reasonable Best Efforts .............................................................................33
ARTICLE VI POST-CLOSING COVENANTS AND AGREEMENTS .....................................34
     Section 6.1. Guild Matters .............................................................................................34
     Section 6.2. Employee Matters ......................................................................................34
     Section 6.3. WARN .......................................................................................................34
     Section 6.4. Certain Tax Matters ...................................................................................34
     Section 6.5. Further Assurances.....................................................................................36
     Section 6.6. Access to Books and Records for the Seller Parties ..................................36
     Section 6.7. Announcements..........................................................................................37
     Section 6.8. No Obligation to Continue Existence ........................................................37
     Section 6.9. Certain Claims and Actions .......................................................................37
ARTICLE VII BANKRUPTCY COURT MATTERS ..................................................................38
     Section 7.1. Alternative Transactions ............................................................................38
     Section 7.2. Stalking Horse Approval............................................................................38
     Section 7.3. Sale Order ..................................................................................................38
     Section 7.4. Bankruptcy Filings .....................................................................................38
ARTICLE VIII CONDITIONS TO OBLIGATIONS OF THE SELLER PARTIES AND
     BUYER ..............................................................................................................................39
     Section 8.1. No Injunction .............................................................................................39
     Section 8.2. HSR Waiting Period ..................................................................................39
     Section 8.3. Bankruptcy Court Approval .......................................................................39
ARTICLE IX CONDITIONS TO OBLIGATIONS OF THE SELLER PARTIES ......................39
     Section 9.1. Representations and Warranties of Buyer..................................................39
     Section 9.2. Performance of the Obligations of Buyer ..................................................39
ARTICLE X CONDITIONS TO OBLIGATIONS OF BUYER ..................................................39
     Section 10.1. Representations and Warranties of the Seller Parties ................................40
     Section 10.2. Performance of the Obligations of the Seller Parties .................................40
     Section 10.3. Treatment of Certain Contracts ..................................................................40
ARTICLE XI TERMINATION .....................................................................................................40
     Section 11.1. Conditions of Termination .........................................................................40
     Section 11.2. Effect of Termination .................................................................................42
ARTICLE XII REMEDIES ...........................................................................................................42
     Section 12.1. Non-Survival of Representations, Warranties, Covenants and
            Agreements; Remedies ..........................................................................................42
     Section 12.2. Specific Performance .................................................................................42
     Section 12.3. Release of Deposit Escrow Amount ..........................................................42
     Section 12.4. Expense Reimbursement and Break-Up Fee .............................................43




                                                                    ii
                Case 18-12012-LSS                  Doc 216-1          Filed 10/23/18           Page 5 of 53



ARTICLE XIII MISCELLANEOUS PROVISIONS ....................................................................44
     Section 13.1. Notices .......................................................................................................44
     Section 13.2. Amendments; Waivers ...............................................................................45
     Section 13.3. Assignment and Parties in Interest .............................................................45
     Section 13.4. Expenses ....................................................................................................45
     Section 13.5. Entire Agreement .......................................................................................46
     Section 13.6. GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL ..................46
     Section 13.7. No Other Seller Representations and Warranties ......................................46
     Section 13.8. Disclosure Schedule ...................................................................................47
     Section 13.9. Headings ....................................................................................................48
     Section 13.10. References ..................................................................................................48
     Section 13.11. General Interpretative Provisions ..............................................................48
     Section 13.12. Currency.....................................................................................................48
     Section 13.13. Construction ...............................................................................................48
     Section 13.14. Severability ................................................................................................48
     Section 13.15. Rights Cumulative .....................................................................................49
     Section 13.16. Counterparts ...............................................................................................49


Schedule 1.1(a)               Cure Schedule
Schedule 1.1(b)               Titles
Schedule 1.1(c)               Other Expenses
Schedule 1.1(d)               Illustrative Example of Calculation of Net Library Cash Flow
Schedule 1.1(e)               Necessary Contracts
Schedule 2.1(d)               Other Purchased Assets
Schedule 2.3                  Other Assumed Liabilities
Schedule 2.9                  Illustrative Example of Calculation of Payment at Closing
Schedule 10.3                 Other Contracts

Exhibit A                     Form of Assignment and Assumption Agreement
Exhibit B                     Form of Bill of Sale
Exhibit C                     Form of Intellectual Property Assignment Agreement
Exhibit D                     Form of Escrow Agreement
Exhibit E                     Form of Bidding Procedures Amendment Order




                                                                iii
            Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 6 of 53



                              ASSET PURCHASE AGREEMENT

         This Asset Purchase Agreement (this “Agreement”) is entered into as of October 23,
2018 (the “Execution Date”), by and among (a) Open Road Films, LLC, a Delaware limited
liability company (“Open Road”), Open Road Releasing, LLC, a Delaware limited liability
company, OR Productions, LLC, a Delaware limited liability company, Briarcliff LLC, a
Delaware limited liability company, Open Road International LLC, a Delaware limited liability
company, Empire Productions LLC, a Delaware limited liability company (the parties in this
clause (a), each, a “Seller Party” and, collectively, the “Seller Parties”), and (b) OR Acquisition
Co, LLC, a Delaware limited liability company (“Buyer”). Each of the foregoing may be
referred to herein as a “Party” and collectively as the “Parties”.

                                          RECITALS

       A.      On September 6, 2018 (the “Petition Date”), each Seller Party commenced
voluntary cases (such cases, the “Chapter 11 Cases”) under chapter 11 of the Bankruptcy Code in
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

      B.     Each Seller continues in possession of its assets and is authorized under the
Bankruptcy Code to continue the operation of its businesses as a debtor-in-possession.

        C.      The Seller Parties desire to sell to Buyer, and Buyer desires to purchase from the
Seller Parties, all of the Purchased Assets, and Buyer desires to assume all of the Assumed
Liabilities pursuant to the Sale Order approving such sale, free and clear of all Liens (other than
Permitted Liens), pursuant to Sections 105, 363 and 365 of the Bankruptcy Code, and Rules
6004 and 6006 of the Federal Rules of Bankruptcy Procedure, all in the manner and subject to
the terms and conditions set forth in this Agreement and the Sale Order and in accordance with
other applicable provisions of the Bankruptcy Code and the Federal Rules of Bankruptcy
Procedure and the local rules for the Bankruptcy Court.

        NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

                                          ARTICLE I
                                         DEFINITIONS

       Section 1.1.   Definitions. For purposes of this Agreement:

       “Acquisition Proposal” means any inquiry, proposal or offer from any Person (other than
Buyer or any of its Affiliates) concerning an Alternative Transaction.

        “Action” means any action, cause of action, claim, complaint, charge, investigation, suit,
arbitration or other proceeding, whether civil or criminal, in Law or in equity, or before any
arbitrator or Governmental Agency.

        “Adjusted Purchase Price” means an amount in cash equal to (a) the Base Purchase Price,
less (b) Net Library Cash Flow.


                                                4
            Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 7 of 53



       “Adjustment Holdback Funds” means, at any given time after the Closing, the funds
remaining in the escrow account(s) in which the Escrow Agent has deposited the Adjustment
Holdback Amount in accordance with the Escrow Agreement.

        “Affiliate” means, as to any Person, any other Person that directly or indirectly controls,
is controlled by or is under common control with, such Person. As used in this definition,
“control” means, directly or indirectly, the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person, whether through
ownership of voting securities, by Contract or otherwise.

        “Alternative Transaction” means (a) any transaction involving the direct or indirect sale
or sales of all or substantially all or a portion of the Purchased Assets to a Person or Persons
other than Buyer or (b) the filing of a chapter 11 plan that does not contemplate the sale of the
Purchased Assets to Buyer in accordance with the terms hereof.

        “Ancillary Agreements” means each agreement, document, instrument or certificate,
other than this Agreement, to be executed and delivered in connection with the consummation of
the Transactions, including the Escrow Agreement, the Assignment and Assumption Agreement,
the Bill of Sale, the Intellectual Property Assignment Agreement, the Guild Assumption
Agreements, bills of sale, any other instruments of transfer as may be agreed upon by the Parties,
and the other documentation required by Section 6.1.

       “Auction Date” shall have the meaning ascribed to it in the Bidding Procedures Order.

     “Assignment and Assumption Agreement” means that certain Assignment and
Assumption Agreement, substantially in the form attached hereto as Exhibit A.

        “Availabilities Database” means those certain charts entitled SVOD Avails – OpenRoad
Library through 12-31-2032 (index number 1.2.1.6.2), Pay TV Avails – OpenRoad Library
through 12-31-2032 (index number 1.2.1.6.3), Free TV Avails – OpenRoad Library through 12-
31-2032 (index number 1.2.1.6.4) and OpenRoad Visual Avails as of 09-01-2018 (index number
1.2.1.6.5) made available to Buyer in the electronic dataroom established and maintained by or
on behalf of the Seller Parties and hosted by Merrill Corporation in connection with the
Transaction.

       “Bankruptcy Code” means Title 11 of the United States Code.

       “Base Purchase Price” means $87,500,000.00.

       “Bidding Procedures” means the bid procedures approved by the Bankruptcy Court
pursuant to the Entered Bidding Procedures Order as amended by the Bidding Procedures
Amendment Order.

       “Bidding Procedures Amendment Order” means an order substantially in the form
attached hereto as Exhibit E of the Bankruptcy Court amending the Entered Bidding Procedures
Order to approve, among other things, the Break-Up Fee and the Expense Reimbursement.




                                                5
            Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 8 of 53



        “Bidding Procedures Order” means the Entered Bidding Procedures Order as amended
by the Bidding Procedures Amendment Order.

       “Bill of Sale” means that certain Bill of Sale, substantially in the form attached hereto as
Exhibit B.

       “Break-Up Fee” means an amount in cash equal to $2,100,000.00.

       “Business” means the business of developing, producing, distributing and otherwise
Exploiting motion pictures, television programs and other audio visual content as currently
conducted by the Seller Parties.

         “Business Day” means any day other than a Saturday, Sunday or a day on which banking
institutions in the City of New York, New York are authorized or required by law to close.

       “Buyer Designee” means any Affiliate of Buyer designated by Buyer to purchase any of
the Purchased Assets pursuant to the terms of this Agreement.

       “Buyer Related Parties” means any officers, managers, employees, directors, agents,
stockholders, equityholders, members, partners, other beneficial owners, controlling persons,
subsidiaries, Affiliates, representatives, financial advisors, accountants, lawyers, investment
bankers or other consultants of Buyer, or of any of its Affiliates.

       “Claim” has the meaning set forth in the Bankruptcy Code.

      “Closing Non-P&R Cure Payment Deduction Amount” means the aggregate Non-P&R
Cure Amounts reflected on Schedule 1.1(e) actually paid by Buyer.

        “Closing P&R Cure Payment Deduction Amount” means the lesser of (a) the amount (if
any) by which the aggregate P&R Cure Amounts actually paid by Buyer exceeds the P&R Cap
and (b) the P&R Cure Basket.

       “Code” means the Internal Revenue Code of 1986, as amended.

       “Collective Bargaining Agreement” means any collective bargaining agreements, works
council agreements, labor union contracts, trade union agreements or other agreements with any
Union.

      “Confidentiality Agreement” means that certain Confidentiality and Non-Disclosure
Agreement, dated as of March 15, 2018, by and between Raven Capital Management LLC and
Tang Media Partners Limited.

        “Consent” means any consent, approval, authorization, clearance, exemption, waiver, or
similar affirmation by, or filing with or notification to, a Person pursuant to any Contract, Law,
Order or Permit.

       “Contract” means any written contract, lease, license, agreement, arrangement,
understanding, commitment or instrument.


                                                6
            Case 18-12012-LSS       Doc 216-1     Filed 10/23/18    Page 9 of 53



       “Cure Amounts” means any amounts necessary to cure any monetary default as required
by Section 365 of the Bankruptcy Code with respect to an Assumed Contract, which, for the
avoidance of doubt, shall include amounts comprised of Guild Residuals or Participations.

       “Cure Reduction Amount” means, without duplication, the sum of (a) Closing Non-P&R
Cure Payment Deduction Amount, (b) Closing P&R Cure Payment Deduction Amount, and
(c) any Cure Amount the Buyer is required to pay to assume a contract that is not on
Schedule 1.1(e) (other than any contract listed on Schedule 10.3) and that is required for the
Exploitation of the Purchased Titles after the Closing.

      “Cure Schedule” means the schedule set forth on Schedule 1.1(a) of all estimated P&R
Cure Amounts and all estimated Non-P&R Cure Amounts.

       “Designation Cut-Off Date” means five days before the Auction Date or, with respect to
any Available Contract, such other date as may be mutually agreed upon by Open Road and
Buyer.

       “Disclosure Schedule” means the disclosure schedule, dated as of the Execution Date,
provided by the Seller Parties to Buyer in connection with the execution and delivery of this
Agreement, as may be updated from time to time prior to the Closing to the extent permitted
pursuant to Section 13.8.

       “Employment Contract” means any Contract between any employee of a Seller Party, on
the one hand, and a Seller Party, on the other hand, memorializing the terms of employment or
severance of such employee.

        “Entered Bidding Procedures Order” means that certain Order: (1) Approving Bid and
Sale Procedures, (2) Approving Assumption, Assignment and Cure Procedures and Related
Notices, (3) Establishing Date for Auction and Approving Related Procedures, (4) Scheduling
the Sale Hearing and Related Deadlines, and (5) Granting Related Relief [Docket No. 160].

        “Estimated Purchase Price” means an amount in cash equal to (a) Base Purchase Price,
less (b) Estimated Net Library Cash Flow.

      “Estimated Net Library Cash Flow” means Open Road’s good faith estimate of the
amount of Net Library Cash Flow, based on the books and records of the Seller Parties.

       “Excluded Contracts” all Contracts to which a Seller Party is a party that are not
Assumed Contracts including (a) all Contracts set forth in Section 2.8(a) of the Disclosure
Schedule under the heading “Excluded Contracts” and (b) all Contracts deemed to be “Excluded
Contracts” pursuant to Section 2.8.

        “Expense Reimbursement” means an amount equal to the reasonable and documented
out-of-pocket costs, fees and expenses of Buyer (including reasonable expenses of legal,
financial advisory, accounting and other similar costs, fees and expenses) related to the
Transactions, which amount shall constitute an administrative expense of the Seller Parties
pursuant to Sections 503(b) and 507(a)(2) of the Bankruptcy Code and over any debtor-in-



                                              7
            Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 10 of 53



possession financing obligations; provided, however, that the aggregate amount of the Expense
Reimbursement shall not exceed $800,000.00.

        “Exploit” means, with respect to a Purchased Title, the exhibition, distribution,
reproduction, development, subdistribution, transmission, display, broadcast, performance,
dissemination, publication, production, co-production, promotion, publicizing, advertising,
reproduction, rental, leasing, subleasing, selling, licensing, sublicensing, transfer, disposal of,
commercializing, marketing, usage, trading in, turning to account, dealing with and in and
otherwise exploiting such Purchased Title by any and all means, methods, processes, media
devices and delivery systems of every kind or character, whether now known or hereafter
created, including, without limitation, the right to exercise the ancillary rights relating thereto
and to produce and develop such Purchased Titles (including derivative rights therein), to the
extent included in the Title Rights. The meaning of the term “Exploitation” shall be correlative
to the foregoing.

        “Final Order” means an Order entered by the Bankruptcy Court or other court of
competent jurisdiction: (a) that has not been reversed, stayed, modified, amended, or revoked,
and as to which (i) any right to appeal or seek leave to appeal, certiorari, review, reargument,
stay, or rehearing has been waived or (ii) the time to appeal or seek leave to appeal, certiorari,
review, reargument, stay, or rehearing has expired and no appeal, motion for leave to appeal, or
petition for certiorari, review, reargument, stay, or rehearing is pending or (b) as to which an
appeal has been taken, a motion for leave to appeal, or petition for certiorari, review, reargument,
stay, or rehearing has been filed and (i) such appeal, motion for leave to appeal or petition for
certiorari, review, reargument, stay, or rehearing has been resolved by the highest court to which
the Order or judgment was appealed or from which leave to appeal, certiorari, review,
reargument, stay, or rehearing was sought and (ii) the time to appeal (in the event leave is
granted) further or seek leave to appeal, certiorari, further review, reargument, stay, or rehearing
has expired and no such appeal, motion for leave to appeal, or petition for certiorari, further
review, reargument, stay, or rehearing is pending.

      “Final Other Post-Closing Adjustment Notice” means the final Other Post-Closing
Adjustment Notice Buyer provides to Open Road during the 180-day period after the Closing,
which shall not be subject to the $250,000.00 minimum threshold of Other Post-Closing
Adjustment Costs.

       “FTC” means the United States Federal Trade Commission.

       “Governmental Agency” means (a) any federal, state, county, local or municipal
government or administrative agency or political subdivision thereof, (b) any governmental
agency, authority, board, bureau, commission, department or instrumentality thereof, (c) any
court or administrative tribunal, (d) any non-governmental agency, tribunal or entity that is
vested by a governmental agency with applicable jurisdiction or (e) any arbitration tribunal with
applicable jurisdiction.

       “Guild” means any and all of the Screen Actors Guild, American Federation of
Television and Radio Artists, American Federation of Musicians, Directors Guild of America,
Writers Guild of America, Motion Picture Industry Pension and Health Plans, International


                                                 8
            Case 18-12012-LSS         Doc 216-1      Filed 10/23/18     Page 11 of 53



Alliance of Theatrical Stage Employees, Film Musicians Secondary Markets Fund, British
Equity, British Musicians Union, Alliance of Canadian Cinema Television and Radio Artists,
Directors Guild of Canada, and all other applicable guilds, unions, trade associations or
collectives.

       “Guild Assumption Agreements” means, collectively, assumption agreements, in a form
agreeable to Buyer and to be negotiated between Buyer and the applicable Guilds in connection
with the Transactions or to evidence Buyer’s assumption of certain Liabilities under any
Collective Bargaining Agreement in place with such Guilds with respect to Guild Titles.

        “Guild Residuals” means all amounts required to be paid to third parties pursuant to
collective bargaining, union or guild agreements (in all applicable jurisdictions) by reason of, in
connection with, as a condition to or arising from the use or Exploitation of the Purchased Titles,
or any part thereof, or any use or reuse thereof, in any media, including residuals, supplemental
market payments, pension, health and welfare payments, and employer share of Taxes, to the
extent the foregoing relates to Guild Titles.

       “Guild Titles” means the Purchased Titles listed on Schedule 1.1(b) under the heading
“Guild Titles”.

      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, together with the rules and regulations promulgated thereunder.

       “Incentive Fee” means $500,000.00.

       “Independent Accountant” means BDO USA, LLP or any other firm of independent
accountants of national standing to which Open Road and Buyer agree in writing.

        “Intellectual Property” means any or all of the following as they exist in any jurisdiction
throughout the world: (a) patents, patent applications, continuations-in-part, divisions or reissues;
(b) trade names, d/b/a’s, trademarks, service marks and trade dress, logos, and other indicia or
origin, and registrations and applications for registration thereof, together with the goodwill
connected with the use of and symbolized by any of the foregoing; (c) any and all copyrightable
works of authorship, including but not limited to registered copyrights in both published works
and unpublished works, unregistered copyrights in both published works and unpublished works,
and applications to register copyrightable works of authorship; (d) trade secrets, including,
confidential business information, know-how, concepts, methods, processes, specifications,
inventions, formulae, reports, data, customer lists, mailing lists, business plans or other material
confidential and proprietary information; (e) all registered domain names; and (f) proprietary
computer software, including all source code, object code, and documentation related thereto.

      “Intellectual Property Assignment Agreement” means that certain Intellectual Property
Assignment Agreement, substantially in the form attached hereto as Exhibit C.

       “IRS” means the U.S. Internal Revenue Service.

       “Laws” means all laws, codes, statutes, common laws, rules, regulations, ordinances and
codes of any Governmental Agency.


                                                 9
            Case 18-12012-LSS         Doc 216-1       Filed 10/23/18     Page 12 of 53



       “Liabilities” means all claims, demands, expenses, commitments and obligations
(whether accrued or not, known or unknown, disclosed or undisclosed, matured or unmatured,
fixed or contingent, asserted or unasserted, liquidated or unliquidated, arising prior to, at or after
the commencement of any bankruptcy proceeding) of or against the Seller Parties or any of the
Purchased Assets.

        “Lien” means any charge, lien, Claim, right, demand, mortgage, lease, debt, judgment,
penalty, liability, obligation, commitment, assessment, charge, license, sublicense, sublease,
hypothecation, deed of trust, pledge, security interest, option, right of use or possession, right of
first offer or first refusal, easement, restrictive covenant, right of way, preemptive right,
conditional sale, servitude, conditional sale agreement or restriction (whether on voting, sale,
transfer, defenses, set-off or recoupment rights, disposition or otherwise), encroachment,
encumbrance, third-party interest or other restriction or limitation of any kind, whether imposed
by Contract, legal requirement, equity or otherwise.

        “Material Adverse Effect” means any change, event, state of facts or occurrence that
individually or in the aggregate (taking into account all other such changes, events, states of fact
or occurrences) has had a material adverse change in or material adverse effect on (x) the
Purchased Assets or (y) the ability of the Seller Parties to consummate the transactions
contemplated by this Agreement or to perform any of their obligations under this Agreement,
but, with respect to clause (x), excluding (a) any change or effect to the extent that it results from
or arises out of (i) the commencement of the Bankruptcy Cases, including the impact thereof on
the relationships of the Seller Parties with employees, customers, distributors, financing sources,
service providers and other business partners; (ii) the execution and delivery of this Agreement
or the announcement thereof or consummation of the Transactions; (iii) changes in Law or
accounting regulation or (iv) any specific action required to be taken by this Agreement or taken
at the written request of Buyer after the Execution Date; and (b) any change or effect of
economic or political conditions (including acts of terrorism or war) or due to force majeure
events to the extent that such conditions or events do not disproportionately affect the Seller
Parties, taken as a whole, as compared to other companies in the same industry as the Seller
Parties, or the securities or financial markets in any country or region.

        “Net Library Cash Flow” means, for the period between July 31, 2018 and the Closing
Date, an amount equal to (a) all (i) cash proceeds received by the Seller Parties from the
Exploitation of the Title Rights for the Purchased Titles, plus (ii) amounts validly setoff from
amounts otherwise due to the Seller Parties from the Exploitation of the Title Rights for the
Purchased Titles against expenses incurred by the Seller Parties prior to the Petition Date that do
not constitute Cure Amounts or Assumed Liabilities hereunder, less (b) all cash disbursements
paid by the Seller Parties for Participations and Guild Residuals arising from the Exploitation of
the Title Rights for the Purchased Titles, less (c) all cash disbursements paid by the Seller Parties
in respect of the expenses set forth on Schedule 1.1(c) arising from the Exploitation of the Title
Rights for the Purchased Titles; provided that the Seller Parties shall not be permitted to revise or
amend Schedule 1.1(c) other than to remove expenses included in the original version of such
schedule to the extent such items arise under Assumed Contracts later deemed to be Excluded
Contracts. Schedule 1.1(d) sets forth an illustrative example of the calculation of Net Library
Cash Flow.



                                                 10
            Case 18-12012-LSS         Doc 216-1       Filed 10/23/18     Page 13 of 53



        “Non-P&R Cure Amount” means any Cure Amounts not comprised of Guild Residuals
or Participations for Assumed Contracts in respect of periods prior to September 5, 2018.

       “Objection Period” means thirty days after Open Road’s receipt of the Post-Closing
Statement or of any Other Post-Closing Adjustment Notice, as applicable.

        “Order” means any judgment, order, injunction, decree, writ, permit or license issued or
entered by a court of competent jurisdiction, including the Bankruptcy Court, whether
interlocutory or final.

       “Ordinary Course of Business” means the ordinary and usual course of normal day-to-
day operations of the Business, consistent with past practice.

       “Organizational Documents” means, with respect to any Person, the articles of
incorporation, certificate of incorporation, certificate of formation, certificate of limited
partnership, bylaws, limited liability company agreement, operating agreement, partnership
agreement and all other similar documents, instruments or certificates executed, adopted or filed
in connection with the creation, formation or organization of such Person, including any
amendments and other modifications thereto.

        “Other Post-Closing Adjustment Costs” means, without duplication, (a) any Transaction
Costs that are paid by Buyer, other than Transaction Costs that are deducted from the Closing
Payment to Open Road, (b) all obligations under Assumed Contracts for Participations and Guild
Residuals for periods prior to July 31, 2018 to the extent such obligations (i) arise from any audit
initiated or conducted before or after the Closing Date and (ii) cause Buyer’s aggregate payments
under this Agreement in respect of P&R Cure Amounts to exceed the P&R Cap, (c) any damages
resulting from the Seller Parties’ failure to list a contract in Schedule 1.1(e) and/or Section 3.6 of
the Disclosure Schedules (other than any contract listed on Schedule 10.3) required for the
Exploitation of the Purchased Titles after the Closing that, because of such contract not being so
listed and designated by Buyer as an Assumed Contract, adversely impacts the Buyer’s ability to
fully Exploit any portion of the Title Rights after the Closing, (d) all Non-P&R Cure Amounts
relating to any Assumed Contract reflected on Schedule 1.1(e) actually paid by Buyer (whether
at the Closing or thereafter), other than Non-P&R Cure Amounts reflected on Schedule 1.1(e)
that are included in the Cure Reduction Amount, and (e) P&R Cure Amounts on account of
Disputed Contracts that are due and paid after the Closing in accordance with Section 2.8 to the
extent such obligations cause Buyer’s aggregate payments under this Agreement in respect of
P&R Cure Amounts to exceed the P&R Cure Cap.

        “P&R Cap” means an amount equal to (a) $10,648,779 (i.e., the aggregate amount of
estimated P&R Cure Amounts as set forth on the Cure Schedule), less (b) the aggregate amount
of P&R Cure Amounts (as determined by the applicable amounts reflected on the Cure Schedule)
with respect to Available Contracts that Buyer elects not to “assume” pursuant to Section 2.8 or
that is otherwise deemed to be an Excluded Asset pursuant thereto (without duplication of any
amounts included in clause (c)), less (c) any amounts paid by Seller Parties in respect of amounts
under subsection (a) above prior to the Closing Date.




                                                 11
           Case 18-12012-LSS         Doc 216-1      Filed 10/23/18   Page 14 of 53



        “P&R Cure Amounts” means (i) any Cure Amounts comprised of Guild Residuals or
Participations for Assumed Contracts in respect of periods prior to July 31, 2018, and (ii) with
respect to contracts listed on Schedule 10.3 that are ultimately assigned and assumed by Buyer in
accordance with Section 2.8, if any, the actual Cure Amounts in respect of periods prior to July
31, 2018 in excess of the estimated Cure Amounts related to such contracts in respect of period
prior to July 31, 2018 set forth on Schedule 10.3.

       “P&R Cure Basket” means $5,000,000.

        “Participations” means, with respect to any Purchased Title, any contractually required
amounts (excluding Guild Residuals) payable to or on behalf of any third party involved in the
development and/or production of such Purchased Title, including all third parties who rendered
services or granted rights in connection with such Purchased Title, which are (a) a contingent
amount determined in whole or in part based on the financial performance or other performance
of such Purchased Title, including amounts contingent upon or determined by box office
receipts, gross receipts, net receipts, or a percentage of such gross receipts or net receipts
however defined, denominated or calculated, or are otherwise determined by reference to the
performance of the Purchased Title however measured or determined, and are payable in a fixed
or allocable amount or as a percentage of such receipts; and/or (b) payable in a fixed amount
upon the occurrence of contingent events commencing after the Exploitation of such Purchased
Title such as receipt of an award or the sale of a specified number of video devices or the
attainment of a specified level of receipts or contingent proceeds from, or other financial
performance of the Exploitation of such Purchased Title.             For purposes of clarity,
notwithstanding anything in this Agreement to the contrary, “Participations” is not intended to
encompass and shall exclude any obligations not customarily considered to constitute
“participations” as that term is utilized in the U.S. motion picture distribution industry, and
specifically, among other excluded obligations arising under any Assumed Contract, shall not be
construed to include obligations: (x) to pay any royalties, master use fees, license fees or any
other fees or charges of any nature payable to any Person relating to the synchronization,
reproduction, performance or any other use at any time and in any territory of any musical
composition or sound recording created for use in or embodied in the soundtrack of or in the
score for any Purchased Title or (y) to pay or credit any recoupment or repayment obligation of
any Seller Party under any Assumed Contract.

        “Permit” means any license, permit, certificate of occupancy, franchise, certificate of
authority or approval, or any waiver of the foregoing, required to be issued by any Governmental
Agency, in connection with the operation of the Business.

        “Permitted Liens” means any Liens (a) with respect to Guild Residuals, (b) with respect
to Participations arising under Assumed Contracts the payment of which were secured by
properly perfected Liens on the related Purchased Title(s) not otherwise avoided or avoidable in
connection with the Chapter 11 Cases, (c) with respect to Assumed Liabilities, and (d) which are
mechanic’s, materialman’s, carrier’s, supplier’s, vendor’s, repairer’s or other similar Liens
arising in the ordinary course of business and securing amounts that are not delinquent or are
being contested in good faith.




                                               12
           Case 18-12012-LSS         Doc 216-1       Filed 10/23/18    Page 15 of 53



         “Person” means any individual, partnership, corporation, trust, association, limited
liability company, joint venture, an unincorporated organization, a division or operating group of
any of the foregoing, a Governmental Agency or any other entity.

       “Post-Closing Tax Period” means any taxable period (or portion thereof) beginning after
the Closing Date.

        “Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on or
before the Closing Date.

        “Privileged Material” means any information, in written, oral, electronic or other tangible
or intangible form, including any communications by, to or otherwise involving attorneys
(including attorney-client privileged communications) or memoranda and other materials
protected by the work product doctrine, with respect to which any Seller Party, or any Seller
Related Party would be entitled to assert or have asserted a privilege or other protection,
including the attorney-client and work product privileges, in each case, as such privilege relates
to the Excluded Assets or Excluded Liabilities.

        “Purchased Intellectual Property” means all Intellectual Property owned by any Seller
Party that is primarily related to the Purchased Assets but excluding any Seller Party’s rights,
title and interest of any kind or nature in and to the Excluded Assets, including the Exploitation
rights and Purchased Tangible Materials relating thereto.

         “Purchased Tangible Materials” means, with respect to any Purchased Title, collectively,
all physical embodiments of such Purchased Title or its elements in whatever state of
completion, wherever located (including in any film laboratory or storage facility owned or
controlled by a Seller Party or any other Person), in any video, audio or other format, including:
(a) all positive, negative, fine grain and answer prints; (b) all exposed or developed film, pre-
print materials (including positives, interpositives, negatives, internegatives, color reversals,
intermediates, lavenders, fine grain master prints and matrices and all other forms of pre-print
elements which may be necessary or useful to produce prints or other copies or additional pre-
print elements), subtitles, special effects, cutouts, stock footage, outtakes, tabs and trims;
(c) tapes, discs, hard drives, computer memory, or other electronic media of any nature; (d) all
sound and music tracks, audio and video recordings of all types and gauges (whether analog,
digital or otherwise) in all languages; and (e) electronic copies of any of the foregoing stored on
any media; provided, however, that Purchased Tangible Materials shall not include any such
materials that are (i) related to or otherwise the subject of any Excluded Contract or
(ii) otherwise not necessary for Buyer’s future Exploitation of the Purchased Titles.

       “Purchased Titles” means, collectively, the motion pictures set forth in Schedule 1.1(b)
under the heading “Purchased Titles”.

       “Representative” means, with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor or other representative of such Person, including legal
counsel, accountants and financial advisors.

      “Sale Hearing” means the hearing before the Bankruptcy Court to approve this
Agreement or the otherwise highest and best bid(s) for the Purchased Assets.


                                                13
            Case 18-12012-LSS         Doc 216-1       Filed 10/23/18    Page 16 of 53



         “Sale Order” means an Order of the Bankruptcy Court approving and authorizing the sale
of the Purchased Assets to Buyer, free and clear of all Liens (other than Assumed Liabilities and
Permitted Liens), pursuant to Sections 105, 363 and 365 of the Bankruptcy Code, and Rules
6004 and 6006 of the Federal Rules of Bankruptcy Procedure, and the assumption, assignment
and sale of the Assumed Contracts, to Buyer on the terms set forth herein, which Order shall
otherwise be in form and substance reasonably satisfactory to Buyer, provided that such Order
shall (without limitation to other customary provisions) specifically provide, unless otherwise
waived by Buyer, that (a) any obligations related to Participations and Guild Residuals for the
period prior to September 5, 2018 shall not be subject to further claim, dispute or audit,
including, without limitation, any claim, dispute or audit based on performance of the Purchased
Titles prior to the Closing Date, (b) all Material Contracts designated for assumption and
assignment by the Buyer are so assumed and assigned, in full force and effect and not in default,
notwithstanding the Buyer not assuming any other Material Contract, (c) the Buyer shall have no
liabilities for any Seller Party Employees except liabilities arising for Buyer Employees arising
after the Closing Date, (d) the Buyer is deemed to have good and marketable title to the
Purchased Assets free and clear of any claims or interests, including, without limitation, any
infringement claims arising before the Closing Date, (e) all payments owed to Buyer under
Section 2.11(d)(ii) shall be treated as administrative expenses under the Bankruptcy Code, and
(f) the Purchased Assets shall be free and clear of any and all Liabilities for Taxes (I) of or
imposed on the Seller Parties (or any member or Affiliate of the Seller Parties) or (II) related or
attributable to the Purchased Assets or the Business for any pre-Closing tax period.

         “Seller Parties’ Knowledge” means the actual knowledge of Rob Friedman and Mimi
Tseng.

        “Seller Related Parties” means any current or former officers, managers, employees,
directors, agents, stockholders, equityholders, members, partners, other beneficial owners,
controlling persons, subsidiaries, Affiliates, representatives, financial advisors, accountants,
lawyers, investment bankers or other consultants of a Seller Party, or of any of their Affiliates.

        “Taxes” means all forms of U.S. federal, state, local and non-U.S. taxes, assessments or
other government charges, in each case in the nature of a tax, including income, gross receipts,
excise, employment, ad valorem, sales, use, transfer, license, payroll, franchise, severance,
stamp, withholding, Social Security, unemployment, disability, real property, personal property,
registration, alternative or add-on minimum, estimated, admission, amusement or other taxes of
any kind whatsoever, including any interest, penalties or additions thereto, imposed by any
Taxing Authority.

        “Tax Return” means any report, return (including any information return), declaration,
notice, form, election, claim for refund or other statement relating to Taxes, including any
schedules or attachments thereto and any amendment thereof.

       “Taxing Authority” means the IRS and any other Governmental Agency responsible for
the administration or collection of any Tax.

       “Title Rights” means the following: (a) all right, title and interest of the Seller Parties to
the Purchased Titles and any and all versions existing thereof, and all elements thereof (including


                                                 14
            Case 18-12012-LSS          Doc 216-1       Filed 10/23/18     Page 17 of 53



the screenplay and story) and all trailers, “bloopers”, footage, trims and outtakes thereof
(including, without limitation, the director’s cut and the final cut and any and all versions of each
of the foregoing (in any and all languages), all versions rated by the Motion Picture Association
of America or any other rating association and unrated versions of each Purchased Title, “behind
the scenes”, “making of”, and any and all other documentary or short form content concerning
each Purchased Title, and all footage, “bloopers”, trims and outtakes of each of the foregoing);
(b) all right, title and interest of the Seller Parties to the Purchased Tangible Materials; (c) all of
the Seller Parties’ rights with respect to the Purchased Intellectual Property; (d) all of the Seller
Parties’ rights to manufacture, distribute, license, exhibit, market, promote, reissue, and
otherwise Exploit each Purchased Title, in all languages, by any and all means and devices now
known or hereafter devised, and howsoever accessed by the viewer, and to otherwise Exploit
each Purchased Title in all media, whether now known or hereafter existing and howsoever
accessed; and all of the Seller Parties’ rights to license and Exploit each Purchased Title in all
ancillary markets; (e) all of the Seller Parties’ merchandising rights with respect to each
Purchased Title; and (f) all other of the Seller Parties’ rights to Exploit each Purchased Title and
any and all elements thereof not expressly provided for hereunder.

        “Transaction Costs” means (a) Transfer Taxes for which the Sellers Parties are
responsible pursuant to Section 6.4(c) and any fees and costs related thereto (without duplication
of amounts already paid) and (b) any out of pocket costs and fees, in an aggregate amount over
$25,000, incurred by Buyer in respect of the Seller Parties’ legal advisors, accountants,
investment bankers, financial advisors, valuation firms or similar professionals (which costs and
fees, for the avoidance of doubt, the Buyer is not assuming). For the avoidance of doubt,
Transaction Costs shall not include any of Buyer’s overhead costs, diligence costs, travel
expenses or the costs and fees of any advisors, accountants, investment bankers, financial
advisors, valuation firms or similar professionals engaged by or on behalf of Buyer.

        “Transactions” means the purchase and sale of the Purchased Assets to Buyer and the
assumption by Buyer of the Assumed Liabilities, and all other transactions contemplated by, and
set forth and described in, this Agreement and the Ancillary Agreements.

        “Transfer Taxes” means any and all sales, use, stamp, transfer, value-added, excise,
registration, documentary, recording or similar Taxes, fees or charges and all interest and
penalties due in connection therewith imposed on or in connection with the purchase, sale or
transfer of the Purchased Assets and the other Transactions (including the assumption by Buyer
of the Assumed Liabilities).

       “Treasury Regulations” means the United States Treasury Regulations promulgated
under the Code, as such regulations may be amended from time to time.

       “Union” means any union, works council or labor organization.

       “WARN Act” means the Worker Adjustment and Retraining Notification Act or
analogous state or local Laws, or any applicable Law regarding the termination or layoff of
employees for employees outside the United States.




                                                  15
                 Case 18-12012-LSS                     Doc 216-1             Filed 10/23/18              Page 18 of 53



       Section 1.2. Cross-References. The following terms have the meanings set forth in the
sections set forth below:

Adjustment Holdback Amount ....................................................................................... Section 2.6
Aggregate Purchase Price ............................................................................................... Section 2.7
Agreement .......................................................................................................................... Preamble
Allocation Statement ................................................................................................... Section 6.4(e)
Antitrust Division........................................................................................................ Section 5.6(a)
Assumed Contracts ..................................................................................................... Section 2.8(a)
Assumed Liabilities ........................................................................................................ Section 2.3
Available Contracts ..................................................................................................... Section 2.8(a)
Bankruptcy and Equity Exception .................................................................................. Section 3.1
Bankruptcy Court ................................................................................................................. Recitals
Buyer .................................................................................................................................. Preamble
Buyer Employees ........................................................................................................ Section 5.6(a)
Chapter 11 Cases.................................................................................................................. Recitals
Closing ............................................................................................................................ Section 2.5
Closing Date.................................................................................................................... Section 2.5
Closing Payment to Open Road .................................................................................. Section 2.9(b)
Deposit Escrow Amount ................................................................................................. Section 2.6
Disputed Contracts ...................................................................................................... Section 2.8(c)
Disputed Cure Amount ............................................................................................... Section 2.8(c)
End Date.................................................................................................................... Section 11.1(b)
Escrow Agent .................................................................................................................. Section 2.6
Escrow Agreement .......................................................................................................... Section 2.6
Excluded Assets .............................................................................................................. Section 2.2
Excluded Liabilities ........................................................................................................ Section 2.4
Execution Date ................................................................................................................... Preamble
Material Contracts ........................................................................................................... Section 3.6
Objection Notice ....................................................................................................... Section 2.11(a)
Open Road ......................................................................................................................... Preamble
P&R Objection .......................................................................................................... Section 12.5(a)
Party ................................................................................................................................... Preamble
Periodic Taxes ............................................................................................................. Section 6.4(a)
Petition Date......................................................................................................................... Recitals
Post-Closing Calculation Objection.......................................................................... Section 2.11(a)
Post-Closing Statement ............................................................................................. Section 2.11(a)
Purchased Assets ............................................................................................................. Section 2.1
Registered Purchased Intellectual Property ................................................................ Section 3.5(a)
Requisite Regulatory Approvals ..................................................................................... Section 3.2
Seller Party ......................................................................................................................... Preamble
Seller Party Employees ................................................................................................... Section 6.2
Straddle Periods .......................................................................................................... Section 6.4(a)
Tax Consideration ....................................................................................................... Section 6.4(e)
Transfer Consent ......................................................................................................... Section 2.8(e)




                                                                       16
            Case 18-12012-LSS         Doc 216-1       Filed 10/23/18     Page 19 of 53



                            ARTICLE II
    PURCHASE AND SALE OF PURCHASED ASSETS AND ASSUMPTIONS AND
                       ASSUMED LIABILITIES

        Section 2.1. Purchase and Sale of Purchased Assets. Subject to the entry of the Sale
Order and upon the terms and subject to the conditions of this Agreement, on the Closing Date,
the Seller Parties shall sell, transfer, assign, convey and deliver, or cause to be sold, transferred,
assigned, conveyed and delivered, to Buyer, and Buyer shall purchase, acquire and accept from
the Seller Parties, free and clear of all Liens (except for Permitted Liens), all of the Seller
Parties’ right, title and interest in, to or under the following (collectively, the “Purchased
Assets”):

                (a)    subject to Section 2.8, all of the Seller Parties’ right, title and interest in
and to the Title Rights;

               (b)     all of the Seller Parties’ rights under the Assumed Contracts;

                (c)      all rights, claims, causes of action against third parties relating to or
arising from the Title Rights or the Assumed Contracts, including claims and Actions of the
Seller Parties arising under Sections 544, 547, 548, 549, and 550 of the United States Bankruptcy
Code relating to the Purchased Assets, but excluding all claims and Actions (i) of the Seller
Parties arising under Sections 544, 547, 548, 549, and 550 of the United States Bankruptcy Code
that are not related to the Purchased Assets or (ii) which any Seller Party has or may have against
any other Seller Party and any Seller Related Party, any lender or creditor of any Seller Party,
Regal Distribution Holdings, LLC, American Multi-Cinema, Inc. and any of its or their
respective members, stockholders, other beneficial owners, or Representatives;

               (d)     all assets of the Seller Parties listed on Schedule 2.1(d); and

                (e)     except to the extent that any transfer or assignment is prohibited by
applicable Law, all books, records, Tax Returns and other information primarily relating to the
Purchased Assets and the Assumed Liabilities, in any media such books, records, Tax Returns
and other information are stored, including on digital media and on servers; provided, however,
that (i) the Seller Parties shall be entitled to retain copies of such books, records, Tax Returns
and other information, (ii) the Seller Parties shall have continued access to such books, records,
Tax Returns and other information in accordance with Section 6.6 and (iii) nothing in this
Section 2.1(e) shall be deemed to include any of the Seller Parties’ accounting systems.

        Section 2.2. Excluded Assets. Nothing contained herein or in any of the Ancillary
Agreements shall be deemed to sell, transfer, assign, convey or deliver any assets, properties,
interests and rights of the Seller Parties, other than the Purchased Assets (the “Excluded
Assets”).

        Section 2.3. Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, Buyer shall (a) at the Closing, assume from the Seller Parties and
thereafter pay, perform or discharge when due those Liabilities of the Seller Parties (i) arising out
of the operation of the Purchased Assets (including the Assumed Contracts) for periods
following the Closing Date (including for Periodic Taxes imposed with respect to the Purchased


                                                 17
            Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 20 of 53



Assets for the portion of a Straddle Period beginning after the Closing Date, pursuant to Section
6.4(a)) and (ii) for or in respect of outstanding Participations, to the extent arising under
Assumed Contracts, or Guild Residuals arising from or related to any Title Rights in respect of
any period (whether prior to, on or following the Closing Date), and (b) at the Closing, and
subject to Section 2.7 and Section 2.9, pay the Cure Amounts associated with the Assumed
Contracts in accordance with the provisions of Section 2.8 (collectively, the Liabilities to be
assumed pursuant to the foregoing clauses (a) and (b), the “Assumed Liabilities”).

        Section 2.4. Excluded Liabilities. Notwithstanding any provision in this Agreement,
Buyer is assuming only the Assumed Liabilities and is not assuming any other Liability of any
Seller Party of whatever nature, whether presently in existence or arising hereafter (all such
Liabilities not being assumed by Buyer being herein referred to as the “Excluded Liabilities”)
including, without limitation, all obligations and claims for prints and advertising costs and
marketing costs related or attributable to the Purchased Assets or the Business except to the
extent constituting Cure Amounts for any of the Assumed Contracts.

        Section 2.5. Closing. On the terms and subject to the conditions set forth in this
Agreement, the closing of the purchase and sale of the Purchased Assets and the assumption of
the Assumed Liabilities (the “Closing”) shall take place at the offices of Klee, Tuchin,
Bogdanoff & Stern LLP at 1999 Avenue of the Stars, Thirty-Ninth Floor, Los Angeles,
California commencing at 9:00 a.m. Pacific Time, on a date that is no later than three Business
Days after the last of the closing conditions set forth in Article VIII, Article IX and Article X is
satisfied or waived (other than those conditions that by their terms are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions at the Closing), or at such
other location, date or time as Open Road and Buyer may mutually agree in writing. The date
the Closing actually occurs is referred to in this Agreement as the “Closing Date”.

        Section 2.6. Escrows. Buyer, Open Road and Citibank, N.A., as escrow agent (in such
capacity, the “Escrow Agent”), will enter into an escrow agreement on the date upon which the
Bankruptcy Court enters the Bidding Procedures Amendment Order (the “Escrow Agreement”),
in the form attached hereto as Exhibit D, pursuant to which, (a) within one Business Day of the
date upon which the Bankruptcy Court enters the Bidding Procedures Amendment Order, Buyer
shall deposit $7,000,000.00 (the “Deposit Escrow Amount”) in immediately available funds with
the Escrow Agent to be held in accordance with the terms hereof and of the Escrow Agreement;
and (b) at the Closing, Buyer shall deposit an amount (the “Adjustment Holdback Amount”)
equal to the P&R Cure Basket, in immediately available funds with the Escrow Agent to be held
in accordance with the terms hereof and of the Escrow Agreement.

        Section 2.7. Aggregate Purchase Price. Subject to Section 2.11 and Section 2.12 of
this Agreement, the total purchase price for the Purchased Assets (the “Aggregate Purchase
Price”) shall be (a) the Adjusted Purchase Price, plus (b) the assumption of the Assumed
Liabilities at Closing, less (c) the Cure Reduction Amount, less (d) Transaction Costs.

       Section 2.8.    Assumed Contracts; Cure Amount.

              (a)   Available Contracts. Section 2.8(a) of the Disclosure Schedule sets forth a
list under the heading “Available Contracts” of all executory Contracts (the “Available


                                                18
            Case 18-12012-LSS          Doc 216-1       Filed 10/23/18     Page 21 of 53



Contracts”) primarily relating to the Purchased Assets to which one or more of the Seller Parties
are party but excluding the Contracts described in clause (a) of the definition of “Excluded
Contracts”. No later than the Designation Cut-Off Date, Buyer, in its sole discretion by written
notice to the Seller Parties, shall designate in writing which Available Contracts Buyer wishes to
“assume” (the “Assumed Contracts”). From and after the time Buyer has designated an
Available Contract as an Assumed Contract until the Designation Cut-Off Date, Buyer may
determine not to “assume” such Available Contract, and such Contract shall then be an Excluded
Contract, provided that after the Closing Date the Buyer may also exclude a Disputed Contract
(as defined below) in accordance with Section 2.8(c). Unless otherwise agreed by Open Road,
all Contracts of the Seller Parties that are listed on Section 2.8(a) of the Disclosure Schedule as
of the Designation Cut-Off Date and which Buyer does not designate in writing for assumption
shall not be considered Assumed Contracts or Purchased Assets and shall automatically be
deemed “Excluded Contracts” (and for the avoidance of doubt, Buyer shall not be responsible for
any related Cure Amounts related to any Excluded Contracts). Upon Buyer’s reasonable request,
the Seller Parties shall provide to Buyer such additional information as may be available to the
Seller Parties as to the Liabilities under the Available Contracts sufficient for Buyer to make an
assessment whether to accept an assignment and assumption of any of the Available Contracts
hereunder.

                (b)    Commitment to Cure Amounts. The Seller Parties shall use commercially
reasonable efforts to establish and verify all Cure Amounts for the Contracts set forth on
Section 2.8(a) of the Disclosure Schedule prior to entry of the Sale Order. The Seller Parties
shall use reasonable best efforts to assume, assign and sell the Assumed Contracts to Buyer,
including taking actions reasonably required to obtain an Order containing a finding that the
proposed assumption and assignment of the Assumed Contracts to Buyer satisfies all applicable
requirements of Section 365 of the Bankruptcy Code. Buyer agrees to pay all Cure Amounts
required to assume the Assumed Contracts pursuant to this Section 2.8 at the Closing; provided,
further, that the Cure Amounts applicable to a Disputed Contract (as defined below) shall not be
payable until the dispute is resolved in accordance with the provisions of this Agreement.

                (c)     Determination of Cure Amounts. Upon objection by the nondebtor
Contract counterparty to the Cure Amount asserted by the Seller Parties with regard to any
Assumed Contract (such contract, a “Disputed Contract” and the aggregate Cure Amount for
such Disputed Contracts as of the Closing, the “Disputed Cure Amount”), the Seller Parties shall
either settle the objection of such party or shall litigate such objection under procedures as the
Bankruptcy Court shall approve and prescribe; provided, that, (i) with respect to any such
objection in connection with any Non-P&R Cure Amounts reflected on Schedule 1.1(e) the
Seller Parties shall be responsible for all of the Seller Parties’ costs and expenses of litigating any
such objection, (ii) with respect to any such objection in connection with any Non-P&R Cure
Amounts arising from a contract the Buyer is required to assume that is not on Schedule 1.1(e)
(other than any contract listed on Schedule 10.3) and that is required for the Exploitation of the
Purchased Titles after the Closing, the Seller Parties shall be responsible for all of the Seller
Parties’ costs and expenses of litigating any such objection, and (iii) with respect to any such
objection in connection with any other Cure Amounts, Buyer shall be responsible for all costs
and expenses of litigating any such objection pursuant to a budget that Buyer in its sole
discretion establishes and the Seller Parties shall not be required to litigate any such objection
unless Buyer advances to the Seller Parties all reasonable costs, fees and expenses (including


                                                  19
           Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 22 of 53



reasonable expenses of legal, financial advisory, accounting and other similar costs, fees and
expenses) related to litigating such objection. In no event shall any Cure Amount objection with
regard to any Assumed Contract be settled without the express written consent of Buyer and the
Seller Parties. In the event that a dispute regarding the Cure Amount with respect to an Assumed
Contract has not been resolved as of the Closing Date, the Parties shall nonetheless remain
obligated to consummate the Transactions. Upon an Order determining any Cure Amount
regarding any Disputed Contract before or after the Closing Date, Buyer shall have the option to
(x) pay the Cure Amount with respect to such Disputed Contract and assume the Disputed
Contract as an “Assumed Contract” or (y) designate the Disputed Contract as an “Excluded
Asset”, in which case, for the avoidance of doubt, Buyer shall not assume the Disputed Contract
and shall not be responsible for the associated Cure Amount.

              (d)    Adequate Assurance. Buyer shall use commercially reasonable efforts to
provide the Bankruptcy Court any evidence reasonably necessary to prove adequate assurance of
future performance necessary to effect the assumption and assignment of the Assumed Contracts.

                (e)     Transfer Consent. The Seller Parties shall transfer and assign all Assumed
Contracts to Buyer, and Buyer shall assume all Assumed Contracts from the Seller Parties, as of
the Closing Date pursuant to the Sale Order and Section 365 of the Bankruptcy Code. Except as
to Assumed Contracts assigned pursuant to Section 365 of the Bankruptcy Code, this Agreement
shall not constitute an agreement to assign any Purchased Asset or any right thereunder if an
attempted assignment, without the consent of a third party or Governmental Agency (each, a
“Transfer Consent”), would constitute a breach or in any way adversely affect the rights of Buyer
or the Seller Parties thereunder after giving effect to the entry of the Sale Order. Buyer and the
Seller Parties shall cooperate together in good faith and use commercially reasonable efforts to
obtain such Transfer Consents as soon as reasonably practicable and shall promptly inform each
other of any discussions and communications with the counterparties from whom a Transfer
Consent is required. If such Transfer Consent is not obtained or such assignment is not
attainable pursuant to Section 365 of the Bankruptcy Code, to the extent permitted and subject to
any approval of the Bankruptcy Court that may be required, the Seller Parties and Buyer will
cooperate in a mutually agreeable arrangement under which Buyer would obtain the benefits and
assume the obligations thereunder in accordance with this Agreement.

       Section 2.9.   Payment of Aggregate Purchase Price; Escrow Amounts.

                (a)    No later than two Business Days before the Closing Date, Open Road
shall deliver to Buyer Open Road’s calculation of Estimated Purchase Price and of Estimated Net
Library Cash Flow, with reasonable supporting detail as to each such calculation.

               (b)    At the Closing, Buyer shall pay

                      (i)     to Open Road by wire transfer of immediately available funds, to
                              an account designated in writing by Open Road at least two
                              Business Days prior to the Closing, an amount equal to (such
                              amount, the “Closing Payment to Open Road”) (A) the Estimated
                              Purchase Price, plus (B) the Incentive Fee (if earned pursuant to
                              Section 2.13), less (C) the Deposit Escrow Amount, less (D) the


                                               20
             Case 18-12012-LSS       Doc 216-1      Filed 10/23/18   Page 23 of 53



                              Adjustment Holdback Amount, less (E) the Cure Reduction
                              Amount, less (F) Transaction Costs paid by Buyer at or prior to the
                              Closing; and

                       (ii)   to the Escrow Agent, by wire transfer of immediately available
                              funds to the account designated in the Escrow Agreement, the
                              Adjustment Holdback Amount.

               (c)    At the Closing, each of Buyer and Open Road shall duly execute and
deliver to one another, and the Escrow Agent, a joint instruction to the Escrow Agent (in the
form exhibited to the Escrow Agreement) instructing the Escrow Agent to pay to Open Road the
Deposit Escrow Amount by wire transfer of immediately available funds in accordance with the
Escrow Agreement.

              (d)     At the Closing, Buyer shall pay to the non-debtor counterparty to each
Assumed Contract, the Cure Amounts applicable to such Assumed Contract; provided that the
Cure Amounts applicable to a Disputed Contract shall not be payable until the dispute is resolved
in accordance with the provisions of this Agreement.

              (e)    Schedule 2.9 sets forth an illustrative example of the calculation of the
payments to be made at Closing pursuant to this Section 2.9.

         Section 2.10. Closing Deliverables.

                (a)    At the Closing, Open Road shall deliver, or cause to be delivered to
Buyer:

                       (i)    a duly executed counterpart to each Ancillary Agreement to which
                              a Seller Party is a party; and

                       (ii)   a certificate dated as of the Closing Date and executed by a duly
                              authorized representative of Open Road, certifying that the
                              conditions set forth in Section 10.1 and Section 10.2 have been
                              satisfied.

               (b)     At the Closing, in addition to compliance in full with the payment and
delivery obligations of Buyer set forth in Section 2.9, Buyer shall deliver to Open Road:

                       (i)    a duly executed counterpart to each Ancillary Agreement to which
                              Buyer is a party; and

                       (ii)   a certificate dated as of the Closing Date and executed by a duly
                              authorized representative of Buyer, certifying that the conditions
                              set forth in Section 9.1 and Section 9.2 have been satisfied.




                                               21
           Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 24 of 53



       Section 2.11. Post-Closing Purchase Price Adjustment.

                (a)     As promptly as practicable, but in no event later than 60 days following
the Closing Date, Buyer shall prepare and deliver to Open Road a statement (the “Post-Closing
Statement”) setting forth Net Library Cash Flow and the Adjusted Purchase Price, including, in
each case, the calculation thereof in reasonable detail. The calculations set forth in the Post-
Closing Statement shall be final and binding on all Parties unless Open Road gives Buyer written
notice of its objections thereto (an “Objection Notice”), with reasonable supporting detail as to
each such objection (each, a “Post-Closing Calculation Objection”), within the Objection Period.
In the event Open Road fails to give Buyer an Objection Notice prior to the expiration of the
Objection Period or otherwise earlier notifies Buyer that Open Road has no objections to the
calculations set forth in the Post-Closing Statement, the Post-Closing Statement shall be deemed
final and binding on all Parties, and all payments to be made in accordance with Section 2.11(d)
shall be derived therefrom. Any component of the calculations set forth in the Post-Closing
Statement that is not the subject of a timely delivered Objection Notice by Open Road shall be
final and binding on all Parties except to the extent such component could be affected by other
components of the calculations set forth in the Post-Closing Statement. Throughout the period
following the Closing Date until the components of the calculations set forth in the Post-Closing
Statement are deemed final and binding pursuant to this Section 2.11, each Party shall permit the
other Party and its representatives reasonable access (with the right to make copies), during
business hours upon reasonable advance notice, to the financial books and records of such Party
and its subsidiaries for the purposes of the review and objection right contemplated herein.

               (b)      The Parties shall use reasonable efforts to resolve any dispute arising
under Section 2.11(a); provided, that if such Parties are unable to do so within 15 days following
Open Road’s delivery to Buyer of an Objection Notice, then by notice from either such Party to
the other such Party, the disagreement with respect to such Post-Closing Calculation Objections
may be submitted for resolution to the Independent Accountant. If a dispute is submitted to the
Independent Accountant for resolution, the Parties shall enter into a customary engagement letter
with, and to the extent necessary each Party to this Agreement will waive and cause its
controlling Affiliates to waive any conflicts with, the Independent Accountant at the time such
dispute is submitted to the Independent Accountant and shall cooperate with the Independent
Accountant in connection with its determination pursuant to this Section 2.11. Within ten
Business Days after the Independent Accountant has been retained, each such Party shall furnish,
at its own expense, to the Independent Accountant and the other Party a written statement of its
positions with respect to each matter in dispute. Within ten Business Days after the expiration of
such ten-day period, each such Party may deliver to the Independent Accountant and to each
other its response to the other’s position on each matter in dispute. With each submission, each
such Party may also furnish to the Independent Accountant such other information and
documents as it deems relevant or such information and documents as may be requested by the
Independent Accountant with copies being given to the other such Party substantially
simultaneously. The Independent Accountant may, at its discretion, conduct a conference
concerning the disagreement and each such Party shall have the right to present additional
documents, materials and other information and to have present its Representatives. No Party or
its Representatives shall be permitted to engage in any ex parte communications with the
Independent Accountant.



                                               22
           Case 18-12012-LSS         Doc 216-1       Filed 10/23/18    Page 25 of 53



                (c)     The Independent Accountant shall be directed to promptly, and in any
event within 30 days after its appointment pursuant to Section 2.11(b), render its decision on the
disputed Post-Closing Calculation Objections. The Independent Accountant’s determination as
to each Post-Closing Calculation Objection in dispute shall be set forth in a written statement
delivered to each such Party, which shall include the Independent Accountant’s determination as
to the calculation of the disputed Post-Closing Calculation Objections, all of which shall be final
and binding on all Parties absent manifest error; provided, that the Parties may seek a
determination from the Bankruptcy Court concerning any failure by the other Party or Parties to
comply with the requirements of this Section 2.11. In resolving any disputed Post-Closing
Calculation Objection, the Independent Accountant may not assign a value to such Post-Closing
Calculation Objection greater than the greatest value for such Post-Closing Calculation
Objection claimed by Buyer in its Post-Closing Statement or by Open Road in its Objection
Notice or less than the lowest value for such item claimed by Buyer in its Post-Closing Statement
or by Open Road in its Objection Notice. The fees and expenses of the Independent Accountant
pursuant to this Section 2.11 shall be allocated between Buyer and Open Road based upon the
percentage which the portion of the contested amount not awarded to each such Party bears to
the amount actually contested by such Party.

               (d)   Within five Business Days after the date that the Post-Closing Statement
becomes final and binding in all respects pursuant to this Section 2.11 (whether by a
determination rendered by the Independent Accountant or the mutual agreement of the Parties):

                      (i)     if the amount of the Adjusted Purchase Price (as finally determined
                              pursuant to this Section 2.11) exceeds the amount of the Estimated
                              Purchase Price, Buyer shall pay, or cause to be paid, to Open Road,
                              by wire transfer of immediately available funds, an amount equal
                              to such excess; or

                      (ii)    if the amount of the Estimated Purchase Price exceeds the
                              Adjusted Purchase Price (as finally determined pursuant to this
                              Section 2.11), Buyer and Open Road shall duly execute and deliver
                              to one another and to the Escrow Agent a joint instruction to the
                              Escrow Agent (in the form exhibited to the Escrow Agreement)
                              instructing the Escrow Agent to disburse an amount equal to such
                              excess from the Adjustment Holdback Funds, if any, to Buyer.
                              Notwithstanding anything to the contrary herein, the Parties agree
                              that, following the Closing, (x) the Seller Parties shall have no, and
                              Buyer hereby waives and releases any, obligation or liability with
                              respect to any amounts due to Buyer pursuant this Section 2.11(d)
                              in excess of the Adjustment Holdback Funds, and (y) the
                              Adjustment Holdback Funds shall be the sole source of funds
                              available to Buyer in connection with any payment due under this
                              Section 2.11(d); provided, however, that the foregoing waiver and
                              release shall be null and void and the limitation provided in
                              clause (y) of this sentence shall be of no effect if there is fraud,
                              willful misconduct, or gross negligence in the Seller Parties’
                              calculation of the Estimated Net Library Cash Flow.


                                                23
           Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 26 of 53



               (e)      With respect to any Adjustment Holdback Funds remaining in escrow
following the adjustment contemplated by Section 2.11(d) (including, for the avoidance of doubt,
if the amount of the Adjusted Purchase Price (as finally determined pursuant to this Section 2.11)
equals the amount of the Estimated Purchase Price), (I) the lesser of (x) the actual amount of the
remaining Adjustment Holdback Funds and (y) $2,500,000 plus the then outstanding Disputed
Cure Amount, shall continue to be held in escrow by the Escrow Agent until disbursed in
accordance with the terms of Section 2.12 hereof and the Escrow Agreement; and (II) if
applicable, Buyer and Open Road shall duly execute and deliver to one another and to the
Escrow Agent a joint instruction to the Escrow Agent (in the form exhibited to the Adjustment
Escrow Agreement) instructing the Escrow Agent to disburse to Open Road the amount by
which the remaining Adjustment Holdback Funds exceed the amount to remain in escrow
pursuant to clause (I), if any.

               (f)    All payments pursuant to this Section 2.11 shall be treated as adjustments
to the Adjusted Purchase Price for Tax purposes unless otherwise required by Law.

       Section 2.12. Release of Adjustment Holdback Funds. The Adjustment Holdback Funds
shall be released to the Parties from time to time after the Closing in accordance with the
following:

               (a)      If, at Closing or during the 180-day period after the Closing, the Buyer
pays any Other Post-Closing Adjustment Costs (in each case, without duplication of any amounts
included in the Cure Reduction Amount or otherwise deducted from the Closing Payment to
Open Road), at any time during such period so long as any Adjustment Holdback Funds exist,
Buyer may provide from time to time written notice to Open Road of such event(s) and provide
reasonable supporting detail (each, an “Other Post-Closing Adjustment Notice”). Open Road
shall have the right to give Buyer written notice of its objections to any such Other Post-Closing
Adjustment Notice, with reasonable supporting detail as to each such objection (each, an “Post-
Closing Cost Objection Notice”), within the Objection Period. For the avoidance of doubt, the
Buyer can provide Seller Parties with one or more Other Post-Closing Adjustment Notices
during such 180-day period, including within the sixty day period following the Closing Date,
each of which notices shall represent a separate and independent claim hereunder; provided,
however, that, with the exception of the Final Other Post-Closing Adjustment Notice, Buyer may
not provide an Other Post-Closing Adjustment Notice unless the Post-Closing Adjustment Costs
claimed therein exceed $250,000.00. Buyer shall permit the Seller Parties and their
representatives reasonable access (with the right to make copies), during business hours upon
reasonable advance notice, to the financial books and records of Buyer and its subsidiaries for
the purposes of the review and objection right contemplated herein.

               (b)   In the event Open Road fails to give Buyer a Post-Closing Cost Objection
Notice prior to the expiration of the Objection Period for any individual Other Post-Closing
Adjustment Notice or otherwise earlier notifies Buyer that Open Road has no objections, the
Other Post-Closing Adjustment Cost amount referenced in such Other Post-Closing Adjustment
Notice shall be deemed final and binding on all Parties and all payments to be made in
accordance with Section 2.12(d) shall be derived therefrom.




                                               24
           Case 18-12012-LSS         Doc 216-1       Filed 10/23/18    Page 27 of 53



               (c)     The Parties shall use reasonable efforts to resolve any dispute arising
under Section 2.12(a); provided, that if such Parties are unable to do so within 15 days following
Open Road’s delivery to Buyer of a Post-Closing Cost Objection Notice, then by notice from
either such Party to the other such Party, the disagreement with respect to such objections may
be submitted for resolution to (i) an Independent Accountant if the Other Post-Closing
Adjustment Cost is on account of audit obligations for Participations and Guild Residuals and
(ii) the Bankruptcy Court for any Other Post-Closing Adjustment Costs not on account of audit
obligations for Participations and Guild Residuals. If a dispute is submitted to the Independent
Accountant for resolution, the Parties shall follow the same procedure set forth in Section 2.11(b)
and Section 2.11(c).

                (d)    Within five Business Days after the date that the Other Post-Closing
Adjustment Cost amount referenced in the Other Post-Closing Adjustment Notice becomes final
and binding in all respects pursuant to this Section 2.12 (whether in accordance with
Section 2.12(b), by a determination rendered by the Independent Accountant, by the Bankruptcy
Court and/or the mutual agreement of the Parties): the Buyer and Open Road shall duly execute
and deliver to one another and to the Escrow Agent a joint instruction to the Escrow Agent (in
the form attached to the Escrow Agreement) instructing the Escrow Agent to disburse to
(x) Buyer an amount equal to the lesser of (A) the amount of the Other Post-Closing Adjustment
Costs, and (B) the then-remaining Adjustment Holdback Funds, if any; and to (y) Open Road
any remaining Adjustment Holdback Funds after taking into account any payment due to Buyer
pursuant to clause (x). If there are no Adjustment Holdback Funds remaining, no payments shall
be made to Buyer pursuant to this Section 2.12(d) (whether from the escrow account established
by the Escrow Agent to hold the Adjustment Holdback Funds, from the Seller Parties or
otherwise). Any Adjustment Holdback Funds remaining after the expiration of the 180-day
period after the Closing shall be promptly released to Open Road by the Escrow Agent; provided
that any amounts that are subject to an unresolved dispute in respect of Other Post-Closing
Adjustment Costs for which an Other Post-Closing Adjustment Notice was timely provided by
Buyer within such 180 day period shall be retained by the Escrow Agent until the final resolution
of such dispute in accordance with this Section 2.12. For the avoidance of doubt, if an Other
Post-Closing Adjustment Notice is timely provided by Buyer within such 180 day period, such
notice shall be deemed “an unresolved dispute” and any amounts reflected in such notice shall
held in escrow pending resolution of such dispute in accordance with this Section 2.12.

                (e)    Notwithstanding anything to the contrary herein, the Parties agree that,
following the Closing, Buyer’s sole and exclusive remedy with respect to Other Post-Closing
Adjustment Costs and any other matters related to Guild Residuals and Participations included in
the Assumed Liabilities shall be pursuant to the adjustment mechanism set forth in this Section
2.12, and Buyer acknowledges and agrees that it shall have no right to (and shall not, and shall
cause its Affiliates and Representatives not to) claim, demand or otherwise seek or receive the
payment of any amounts whatsoever included in the Assumed Liabilities or Other Post-Closing
Adjustment Costs from the Seller Parties.

               (f)    All payments pursuant to this Section 2.12 shall be treated as adjustments
to the Adjusted Purchase Price for Tax purposes unless otherwise required by Law.




                                                25
            Case 18-12012-LSS         Doc 216-1       Filed 10/23/18     Page 28 of 53



         Section 2.13. Incentive Fee. If, prior to the Closing, the Seller Parties shall have
obtained or procured an Order of the Bankruptcy Court providing that all Material Contracts
designated for assumption and assignment by the Buyer are so assumed and assigned, in full
force and effect and not in default, notwithstanding the Buyer not assuming any of the contracts
listed in Schedule 10.3 and any other Material Contract, then the Buyer shall pay to Open Road
by wire transfer of immediately available funds, to an account designated in writing by Open
Road an amount equal to the Incentive Fee. The Buyer shall pay, pursuant to a budget that the
Buyer in its sole discretion establishes, for the Seller Parties’ reasonable legal fees related to the
Seller Parties responding to an objection from counterparties listed on Schedule 10.3 to the Seller
Parties seeking the relief contained in this Section 2.13.

                             ARTICLE III
        REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

       Except for the exceptions and disclosures set forth on the Disclosure Schedule, and
subject to the limitations in Section 13.8, as of the execution of this Agreement and as of the
Closing Date, the Seller Parties hereby represent and warrant to Buyer as follows:

        Section 3.1. Corporate Organization, Qualification, Power and Authority. Each Seller
Party is duly formed and validly existing under the Laws of its jurisdiction of incorporation or
formation, as applicable. Except for such authorization as is required from the Bankruptcy
Court, each Seller Party has the requisite limited liability company power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which it is a party
and to perform its obligations hereunder and thereunder and to consummate the Transactions.
The execution and delivery by each Seller Party of this Agreement and the Escrow Agreement
and, at the Closing each Ancillary Agreement to which it is a party and the performance by it of
its obligations hereunder and thereunder, and the consummation by each Seller Party of the
Transactions, have been (or at the Closing will be) duly and validly authorized by each Seller
Party, and no other requisite corporate proceeding on the part of any Seller Party is (or at the
Closing, will be) necessary to authorize the execution, delivery or performance hereof or thereof
or to consummate the Transactions. This Agreement and each Ancillary Agreement to which
any Seller Party is a party has been (or when delivered, will be) duly and validly executed and
delivered by such Seller Party and, assuming this Agreement and the Ancillary Agreements
constitute the valid and binding agreement of the other parties hereto or thereto, and the entry of
the Bidding Procedures Order and Sale Order, constitutes the valid and binding agreement of
such Seller Party, enforceable against such Seller Party in accordance with its terms, except as
such enforcement may be limited by (a) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar Laws now or hereinafter in effect relating to or
affecting creditors’ rights generally and (b) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity) (the “Bankruptcy and Equity
Exception”).

        Section 3.2. Consents and Approvals; No Violations. Except for (a) the filing of
notification and report forms with the FTC and the Antitrust Division under the HSR Act and the
expiration or termination of any applicable waiting period thereunder, (b) the issuance of
Consents of such applications by such agencies, if required, and the expiration or termination of
any applicable waiting periods thereunder and (c) the entry of the Bidding Procedures Order and


                                                 26
            Case 18-12012-LSS          Doc 216-1       Filed 10/23/18     Page 29 of 53



Sale Order, no applications, notices to, Consents of, or filings with, any Governmental Agency
are necessary in connection with the execution and delivery by the Seller Parties of this
Agreement and the Ancillary Agreements or the consummation by the Seller Parties of the
Transactions, except where failure to provide, obtain or make, as applicable, any such any
applications, notices, Consents or filings, would individually or in the aggregate, not be
reasonably likely to have a Material Adverse Effect. The notices, notifications, filings, Consents,
and expirations or terminations of waiting periods referred to in Section 3.2(a), Section 3.2(b)
and Section 3.2(c) are hereinafter referred to as the “Requisite Regulatory Approvals”.

        Section 3.3. No Conflict. Subject to obtaining the Requisite Regulatory Approvals, the
execution, delivery and performance by the Seller Parties of this Agreement and the
consummation of the transactions contemplated hereby do not and will not violate in any
material respect (i) any provision of law, statute, rule or regulation, (ii) any applicable Order of
any court or any rule, regulation or Order of any Governmental Agency, where any such conflict,
violation, breach or default could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (iii) any provision of or result in the termination of any
Material Contract without consent from the counter-party to such Material Contract, except as
would not, individually or in the aggregate, be reasonably likely to have a Material Adverse
Effect.

         Section 3.4. Title to Assets. The Seller Parties own, have, and upon delivery to Buyer
at Closing of the Ancillary Agreements (other than the Escrow Agreement) and in accordance
with the terms of the Sale Order, the Seller Parties will transfer to Buyer, good and valid title to,
or, in the case of property leased or licensed by the Seller Parties, a valid leasehold interest in, or
license to use, all Purchased Assets (except as sold or disposed of subsequent to the Execution
Date not in violation of this Agreement), free and clear of all Liens other than Permitted Liens.
Other than the Excluded Assets and subject to payment of any applicable Cure Amounts, (a) the
Purchased Assets are sufficient to derive the full economic value from the Purchased Assets and
(b) the Title Rights include the rights necessary to Exploit the Purchased Titles, in the case of
each of clause (a) and (b), after the Closing in a manner consistent with past practice of the Seller
Parties and the Business as conducted immediately prior to the Petition Date.

       Section 3.5.    Intellectual Property.

                (a)     Section 3.5(a) of the Disclosure Schedule sets forth a list of all
applications, assignments, registrations and filings for Purchased Intellectual Property that have
been registered, filed, certified or otherwise perfected or recorded or are the subject of a pending
application for such, with or by any Governmental Agency (other than in connection with any
internet domain names), by or on behalf of or in the name of any Seller Party, excluding any
items that are cancelled, expired, abandoned, withdrawn, or finally refused (without right of
appeal) (the listed Purchased Intellectual Property, the “Registered Purchased Intellectual
Property”). The Registered Purchased Intellectual Property is owned exclusively by Seller
Parties, is valid and subsisting and in full force and effect except where such failure to be so
valid and subsisting and in full force and effect would not be material to the Purchased Assets
taken as a whole.




                                                  27
            Case 18-12012-LSS         Doc 216-1       Filed 10/23/18    Page 30 of 53



                (b)    Each item of Registered Purchased Intellectual Property is and at all times
has been in material compliance with all Laws and all filings, payments, disclosures and other
actions required to be made or taken to maintain any such item of Registered Purchased
Intellectual Property in full force and effect have been made by the applicable deadline. Each
item of Registered Purchased Intellectual Property is valid, subsisting, in full force and effect
and, except with respect to applications, enforceable.

                (c)    No Seller Party has received any written notice of infringement or
misappropriation from any third party with respect to any Purchased Intellectual Property. To
the Seller Parties’ Knowledge, there has been no infringement or misappropriation by any Person
of any Purchased Intellectual Property, and no Seller Party has made or asserted any written
complaint or written claim alleging any such infringement or misappropriation has occurred
since January 1, 2018.

                (d)    None of the Seller Parties, the Title Rights, nor the conduct of the
Business infringes, misappropriates or otherwise violates, or has infringed, misappropriated or
otherwise violated, the Intellectual Property, moral rights or neighboring rights of any third
party. No interference, opposition, cancellation, reissue, reexamination, review or other Action
is or has been pending or, to the Seller Parties’ Knowledge, threatened, in which the ownership,
scope, validity or enforceability of any Purchased Intellectual Property or the Title Rights is
being, has been, or would reasonably be expected to be contested or challenged, and there are no
specific facts that would form a reasonable basis for a Claim with respect to the foregoing. At
Closing, Buyer will be able to fully Exploit all Purchased Intellectual Property and all other Title
Rights without infringing or otherwise violating any Intellectual Property, moral rights or
neighboring rights owned or controlled by any Seller Party.

        Section 3.6. Material Contracts. Section 3.6 of the Disclosure Schedule sets forth a list
of all material Available Contracts primarily related to the Purchased Assets to which a Seller
Party is a party or by which any of them or any of the Purchased Assets are bound (but excluding
Contracts that are Excluded Assets and excluding this Agreement) (collectively, the “Material
Contracts”). Each Material Contract is, in all material respects, (a) in full force and effect and is
a valid and binding obligation of the applicable Seller Party which is a party thereto and
(b) enforceable against the applicable Seller Party, and, to the Seller Parties’ Knowledge,
enforceable against the other party or parties thereto, in accordance with its terms (except that the
enforcement thereof may be limited by the Bankruptcy and Equity Exception). Notwithstanding
anything contrary in this Agreement, the Seller Parties may not amend the Material Contract
schedule without written consent from the Buyer.

        Section 3.7. Audits. Except as set forth on Section 3.7 of the Disclosure Schedule,
since January 1, 2017, no Guild nor any other Person from whom any Seller Party acquired
rights to Exploit the Title Rights have commenced, given written notice of an intention to
commence, or, to Seller Parties’ Knowledge otherwise threatened to commence, any audit of the
Seller Parties’ or their Affiliates’ books and records. No Seller Party has waived or modified any
of the audit rights provided for in the Assumed Contracts giving rise to the Participations with
respect to audit periods that remain contestable as of the Closing Date.




                                                 28
            Case 18-12012-LSS         Doc 216-1       Filed 10/23/18    Page 31 of 53



        Section 3.8. Purchased Tangible Materials. Section 3.8 of the Disclosure Schedule
lists each Person (other than the Seller Parties) that is in possession of any of the Purchased
Tangible Materials. With respect to any Purchased Tangible Materials in the possession of each
such Person, (i) the Seller Parties, subject to payment in full of any applicable Cure Amounts,
have access to such Purchased Tangible Materials, (ii) the Seller Parties are party to customary
Contracts for such access and (iii) each such access Contract constitutes an Available Contract.
The Purchased Tangible Materials, which include an original negative or digital master of each
of the Purchased Titles, are in first class technical and present commercial quality and condition,
sufficient to permit Buyer’s Exploitation of the Purchased Titles and the Title Rights in a manner
consistent with the present commercial Exploitation thereof.

        Section 3.9. Cure Schedule. The Cure Schedule reflects the Seller Parties’ good faith
estimates as of the Execution Date of the P&R Cure Amounts and estimated Non-P&R Cure
Amounts. The Seller Parties have made available to Buyer in the electronic data room
established and maintained by or on behalf of the Seller Parties and hosted by Merrill
Corporation in connection with the Transaction, the agreements, documents and information
setting forth in all material respects the Seller Parties’ obligations with respect to Participations
or Guild Residuals in connection with the Exploitation of the Purchased Titles pursuant to the
Title Rights. Notwithstanding anything contrary in this Agreement, the Seller Parties may not
amend the Cure Schedule without the prior written consent from the Buyer.

       Section 3.10. Availabilities. Open Road has provided to Buyer the Availabilities
Database which sets forth the pay television and free television “availabilities” (as such term is
commonly understood in the U.S. motion picture industry) of each of the Purchased Titles,
which Availabilities Database is to the Seller Parties’ knowledge true and correct in all material
respects with respect to such rights in the Purchased Titles.

       Section 3.11. Brokers and Finders.           No investment banker, broker, finder or
intermediary or other Person in connection is or will be entitled to any investment banking,
brokerage, finder’s, financial advisory or similar fee or commission in connection with this
Agreement, any Ancillary Agreement or the Transactions as a result of any arrangement made by
any Seller Party, except as set forth on Section 3.10 of the Disclosure Schedule.

        Section 3.12. Taxes. None of the Purchased Assets is a “United States real property
interest,” within the meaning of Section 897(c)(1).

                                ARTICLE IV
                  REPRESENTATIONS AND WARRANTIES OF BUYER

       Buyer hereby represents and warrants to the Seller Parties as follows:

        Section 4.1. Corporate Organization, Qualification, Power, Authority. Buyer is a
limited liability company duly formed and validly existing and in good standing under the Laws
of Delaware. Buyer has the requisite entity power and authority to execute and deliver this
Agreement and each of the Ancillary Agreements to which it is a party and to perform its
obligations hereunder and thereunder and to consummate the Transactions. The execution and
delivery by Buyer of this Agreement and the Escrow Agreement, and at the Closing each


                                                 29
           Case 18-12012-LSS         Doc 216-1       Filed 10/23/18    Page 32 of 53



Ancillary Agreement to which Buyer will be a party and the performance by Buyer of its
obligations hereunder and thereunder, and the consummation by Buyer of the Transactions, have
been (or at the Closing will be) duly and validly authorized by the governing body of Buyer, and
no other requisite corporate proceeding on the part of Buyer is (or at the Closing, will be)
necessary to authorize the execution, delivery and performance hereof or thereof or to
consummate the Transactions. This Agreement and each Ancillary Agreement to which Buyer is
a party has been (or when delivered, will be) duly and validly executed and delivered by Buyer
and, assuming this Agreement and the Ancillary Agreements constitute the valid and binding
agreement of the other parties hereto or thereto, and the entry of the Bidding Procedures Order
and Sale Order, constitutes the valid and binding agreement of Buyer, enforceable against Buyer
in accordance with its terms, except as such enforcement may be limited by the Bankruptcy and
Equity Exception.

        Section 4.2. Consents and Approvals; No Violations. Subject to the giving of notices
and obtaining the Requisite Regulatory Approvals and the entry of the Bidding Procedures Order
and Sale Order, no applications, notices to, Consents of, or filings with, any Governmental
Agency, self-regulatory authority or third party are necessary in connection with the execution
and delivery by Buyer of this Agreement and the Ancillary Agreements or the consummation by
Buyer of the Transactions. Neither the execution, delivery or performance of this Agreement
and the Ancillary Agreements by Buyer, nor the consummation by Buyer of the Transactions,
does or will (a) violate in any material respect, or result in any material breach of any material
provisions of the Organizational Documents of Buyer; (b) violate in any material respect, result
in or constitute a material default under, any of the material terms, conditions or provisions of
any material Contract to which Buyer is a party or by which it or any of its properties or assets
may be bound; (c) violate in any material respect, or result in or constitute a material default
under, any of the material terms, conditions or provisions of any Permit applicable to Buyer; or
(d) subject to giving the notices and obtaining the Requisite Regulatory Approvals, and the entry
of the Bidding Procedures Order and Sale Order, violate in any material respect any material
Law applicable to Buyer or any of its material properties or assets.

        Section 4.3. Financial Capability. Buyer has (a) sufficient funds available to pay the
Aggregate Purchase Price payable in cash and any expenses incurred by Buyer in connection
with the transactions contemplated by this Agreement, (b) the resources and capabilities
(financial or otherwise) to perform its obligations hereunder and (c) not incurred any obligation,
commitment, restriction or Liability of any kind, which would impair or adversely affect such
resources and capabilities.

        Section 4.4. Brokers and Finders.            No investment banker, broker, finder or
intermediary or other Person is or will be entitled to any investment banking, brokerage, finder’s,
financial advisory or similar fee or commission in connection with this Agreement, the Ancillary
Agreements or the Transactions as a result of any arrangement made by or on behalf of Buyer.

        Section 4.5. Solvency. Buyer shall (a) be able to pay its debts as they become due and
shall own property which has a fair saleable value greater than the amounts required to pay their
respective debts (including a reasonable estimate of the amount of all contingent Liabilities) and
(b) have adequate capital to carry on its business as contemplated to be conducted following the
Closing. No transfer of property is being made and no obligation is being incurred in connection


                                                30
            Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 33 of 53



with the Transactions with the intent to hinder, delay or defraud either present or future creditors
of Buyer.

        Section 4.6. Condition of the Purchased Assets. Notwithstanding anything contained
in this Agreement to the contrary, Buyer acknowledges and agrees that the Seller Parties are not
making any representations or warranties whatsoever, express or implied, beyond those
expressly given by the Seller Parties in Article III (as modified by the Disclosure Schedules), and
Buyer acknowledges and agrees that, except for the representations and warranties contained
therein, the Purchased Assets are being transferred on a “where is” and, as to condition, “as is”
basis. Buyer acknowledges that, in making the determination to proceed with the Transactions,
Buyer has relied on the results of its own independent investigation of the Purchased Assets.

        Section 4.7. Other Agreements. Other than this Agreement and the Ancillary
Agreements, there are no Contracts, nor any agreement, arrangement or understanding (whether
oral or written) to enter into any Contracts, between, on the one hand, Buyer or any Buyer
Related Party, and, on the other hand, the Seller Parties and/or any Seller Related Party, (a) that
relate to the Transactions, (b) pursuant to which any Seller Party or any Seller Related Party
would be entitled to receive consideration with respect to the Transactions (other than as may be
expressly provided in this Agreement), (c) pursuant to which any Seller Party or any Seller
Related Party has agreed to approve this Agreement or the Transactions or (d) pursuant to which
any Seller Party or any Seller Related Party has agreed to provide, directly or indirectly,
consideration to Buyer or any Buyer Related Party to finance, in whole or in part, the
Transactions.

                                   ARTICLE V
                     PRE-CLOSING COVENANTS AND AGREEMENTS

        Section 5.1. Affirmative Covenants. The Parties covenant and agree that, after the
Execution Date and prior to the Closing Date, the Parties shall use their respective reasonable
best efforts not to take or agree to or commit to assist any other Person in taking any action
(a) that would reasonably be expected to result in a failure of any of the conditions to the
Closing or (b) that would reasonably be expected to impair the ability of the Parties to
consummate the Closing in accordance with the terms hereof or to materially delay such
consummation, in each case except (i) as contemplated by the Bidding Procedures Order or
(ii) any actions with respect to any Acquisition Proposal.

       Section 5.2. Negative Covenants. The Seller Parties will not, without the prior written
consent of the Buyer (which consent shall not be unreasonably withheld, conditioned or
delayed):

                (a)     sell, lease, license or otherwise dispose of any Purchased Assets except
(i) pursuant to pre-existing contracts or commitments or (ii) as required by Law;

               (b)     assume, reject or assign any Assumed Contract other than pursuant to
Section 2.8;

               (c)    enter into, renew, amend or modify any Material Contract without the
approval of the Bankruptcy Court in accordance with section 363(b) of the Bankruptcy Code; or


                                                31
           Case 18-12012-LSS         Doc 216-1       Filed 10/23/18    Page 34 of 53



               (d)    agree or commit to do any of the foregoing.

       Section 5.3.   Permitted Pre-Closing Actions.

                (a)     Notwithstanding anything to the contrary in Section 5.1, Section 5.2 or
any other provision of this Agreement, from the Execution Date until the Closing Date, the Seller
Parties shall have the sole and absolute discretion to take any or all of the following actions:
(i) actions required to comply with applicable Law, the Orders of the Bankruptcy Court or the
Bankruptcy Code, (ii) actions required to comply with the agreement entered into by the Seller
Parties for post-petition financing, (iii) actions contemplated by this Agreement or (iv) paying
any management fees, consulting fees, service fees, director’s fees or professional advisor’s fees
in the Ordinary Course of Business or as approved by the Bankruptcy Court.

               (b)    For the avoidance of doubt, the terms and conditions of this Section 5.3
are in addition, and without prejudice, to the right of the Seller Parties to take any actions not
otherwise prohibited by Section 5.2.

        Section 5.4. Access; Books and Records. Subject to (a) non-disclosure of information
that is Privileged Material and (b) applicable Law, during the period from and after the
Execution Date and continuing until the earlier of the Closing Date and a Party’s receipt of a
notice in connection with Section 11.1 notifying a Party hereto of the termination of this
Agreement, upon reasonable prior written notice, the Seller Parties shall permit Buyer and a
reasonable number of Buyer’s attorneys, accountants, representatives and agents to have
reasonable access, at Buyer’s sole expense, during normal business hours at a location
determined at the reasonable discretion of Open Road, in such manner as to not disrupt or
interfere with the normal operation of the Business, to the books, records, Tax Returns and other
information with respect to the Purchased Assets and the Assumed Liabilities, and to the then
current officers and employees of the Seller Parties, as Buyer may from time to time reasonably
request. All information provided or obtained pursuant to the preceding sentence shall be
deemed to be “Proprietary Information” under the Confidentiality Agreement and held by Buyer
in accordance with, and subject to the terms of, the Confidentiality Agreement; it being
understood that the terms of the Confidentiality Agreement are incorporated by reference herein
in their entirety, with each of the Seller Parties being deemed, and having all of the rights of, a
“Disclosing Party” under the Confidentiality Agreement.

        Section 5.5. Notice of Developments. Prior to the Closing, each Party shall notify, as
promptly as is reasonably practicable, the other Party, in writing, of any events, circumstances,
facts and occurrences arising subsequent to the Execution Date which would result in the
impossibility of the satisfaction of any such Party’s conditions precedent to Closing; provided,
nothing set forth in this Section 5.5 shall require any Party to provide any notice if such notice
would reasonably be expected to contravene applicable Law or any Seller Party to provide any
notice if such notice would reasonably be expected to (a) jeopardize any Privileged Material or
(b) result in the disclosure of any Privileged Material.




                                                32
            Case 18-12012-LSS         Doc 216-1       Filed 10/23/18     Page 35 of 53



       Section 5.6.    Competition Filings.

                (a)     If the Buyer determines (after consulting in good faith with Open Road)
that a filing under the HSR Act is required, Open Road and Buyer shall, as promptly as
practicable but in any event not more than five Business Days after entry of an order that
identifies the Buyer as the “stalking horse” for the Purchased Assets, file, or cause to be filed, all
required notification and report forms under the HSR Act with the FTC and the Antitrust
Division of the United States Department of Justice (the “Antitrust Division”) in connection with
the Transactions, file requests for early termination and shall use their respective reasonable best
efforts to respond as promptly as practicable to all inquiries received from the FTC or the
Antitrust Division for additional information or documentation and to cause the waiting period
under the HSR Act to terminate or expire at the earliest possible date (and, in any event, prior to
the End Date). Buyer shall pay 100% of all filing fees payable in respect of any such filings.

               (b)     The Seller Parties, on the one hand, and Buyer, on the other hand, will
each furnish to the other such necessary information and reasonable assistance as the other may
reasonably request in connection with its preparation of any filings or submission that necessary
under the provisions of the HSR Act; provided that each of Open Road and Buyer shall have the
right to review and comment in advance on any such filings or submissions made by the other
Party; provided, however, that any of the foregoing information may be redacted as necessary to
address reasonable privilege, contractual or confidentiality concerns. Open Road and Buyer
shall keep each other apprised on a reasonably current basis of the status and content of any
communications with, and any inquiries or requests for additional information from, any
Governmental Agency (provided that neither the Seller Parties nor Buyer shall have any
substantive contact with any Governmental Agency with respect to any filing or proceeding
contemplated by this Section 5.6 unless it consults with the other Party in advance and, to the
extent permitted by such Governmental Agency, gives the other Party opportunity to participate).
In furtherance of and not in limitation of the foregoing, each of the Seller Parties and Buyer shall
not, absent the prior written agreement of the other Party, extend any waiting period or
comparable period under the HSR Act or enter into any agreement with any Governmental
Agency not to consummate the Transactions.

               (c)     In furtherance of and without limiting the generality of Section 5.6(a), if
any objections are asserted with respect to the transactions contemplated hereby under the
HSR Act or if any suit is threatened or instituted by any Governmental Agency or any private
party challenging any of the transactions contemplated hereby as violative of the HSR Act,
Buyer shall use commercially reasonable efforts to resolve such objections or challenges as such
Governmental Agency or private party may have to such transactions, including to vacate, lift,
reverse, or overturn any order, whether temporary, preliminary, or permanent, so as to permit
consummation of the transactions contemplated by this Agreement as soon as practicable and in
any event on or prior to the End Date.

        Section 5.7. Reasonable Best Efforts. Without limiting any other provision of this
Agreement, upon the terms and subject to the conditions of this Agreement, each of the Parties
shall act in good faith and use reasonable best efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary, proper or advisable, consistent with
applicable Law, to consummate the Transactions as soon as reasonably practicable, including


                                                 33
           Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 36 of 53



such actions or things as, with respect to any of the Seller Parties, Buyer, and with respect to
Buyer, Open Road, may reasonably request to satisfy any of the conditions to such other Party’s
(or Parties’, as applicable) obligation to consummate the Transactions.

                                 ARTICLE VI
                  POST-CLOSING COVENANTS AND AGREEMENTS

       Section 6.1. Guild Matters. Following the Closing, Buyer shall assume obligations
under any Collective Bargaining Agreement between any Seller Party and a Guild with respect to
Guild Titles; provided that Buyer will do so: (a) as a new company, and shall not be deemed to
be a successor employer of any Seller Party; and (b) only as to Collective Bargaining
Agreements associated with the Guild Titles that are Purchased Titles. Buyer shall, within a
reasonably practicable time following any request by Open Road or any Guild, as applicable,
engage in discussions with the corresponding Guild regarding entering into a Guild Assumption
Agreement.

         Section 6.2. Employee Matters. From the Execution Date until the Closing Date,
Buyer may (but shall be under no obligation to) make offers of employment to any individuals
who are employed by any Seller Party (as to the individuals, the “Seller Party Employees”), in
each case subject to Open Road’s prior written consent (such consent not to be unreasonably
withheld). The Seller Parties shall terminate all such Seller Party Employees immediately prior
to the Closing that accepts such an offer from Buyer. Those employees who are offered and
accept such offers of employment with Buyer based on the terms and conditions set by Buyer
will be considered “Buyer Employees” for purposes of this Agreement. The Buyer shall have no
liabilities for any Seller Party Employees except liabilities arising for Buyer Employees arising
after the Closing Date.

       Section 6.3. WARN. With respect to Buyer Employees, Buyer shall be solely
responsible for compliance with and Liabilities relating in any way to the WARN Act arising
from and after the Closing. With respect to Seller Party Employees, but excluding any
individuals that become Buyer Employees, the Seller Parties shall be solely responsible for
compliance with and Liabilities relating in any way to the WARN Act for any act or omission of
any Seller Party after the Closing.

       Section 6.4.   Certain Tax Matters.

                (a)    Liability for Taxes. Personal property taxes, ad valorem taxes, and
franchise fees or taxes (that are imposed on a periodic basis (as opposed to a net income basis))
(collectively, “Periodic Taxes”) shall be prorated for the Purchased Assets between Seller Parties
on the one hand, and Buyer on the other hand, for any taxable periods beginning on or prior to,
and ending after, the Closing Date (such taxable periods, “Straddle Periods”) in the method set
forth in Section 6.4(b). The amount of all such prorations shall be settled and paid on the
Closing Date; provided, however, that final payments with respect to prorations that are not able
to be calculated on the Closing Date shall be calculated and paid as soon as practicable
thereafter.




                                               34
            Case 18-12012-LSS         Doc 216-1       Filed 10/23/18    Page 37 of 53



               (b)    Straddle Periods. In the case of any Straddle Period, all Periodic Taxes
with respect to the Purchased Assets for any such period shall be apportioned between the Pre-
Closing Tax Period and the Post-Closing Tax Period by multiplying such Taxes by a fraction the
numerator of which is the number of days in such taxable year or period and the denominator of
which is the number of days in the entire Straddle Period.

                (c)     Transfer Taxes. Buyer shall pay when due and be responsible for up to
$25,000 of Transfer Taxes. Seller Parties shall pay when due and be responsible for all Transfer
Taxes in excess of $25,000. The Party required by applicable Law shall prepare and timely file
any Tax Returns or other filing related to Transfer Taxes, including any claim for exemption or
exclusion from the application or imposition of any Transfer Taxes, provided that Buyer and the
Seller Parties shall, and shall cause their respective Affiliates to, cooperate to provide reasonable
assistance in connection therewith to the preparing Party.

                (d)     Tax Cooperation. Buyer and the Seller Parties shall cooperate fully, as
and to the extent reasonably requested by Buyer or the Seller Parties, as applicable, in connection
with the filing of Tax Returns and any audit, litigation or other proceeding with respect to
Transfer Taxes or Taxes otherwise relating to the Business or the Purchased Assets. Such
cooperation shall include the retention and (upon the request of, with respect to any of the Seller
Parties, Buyer, and with respect to Buyer, Open Road) the provision of records and information
that are reasonably relevant to the preparation of any such Tax Return or any such audit,
litigation or other proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided hereunder. Buyer and
the Seller Parties further agree, upon request, to use their reasonable best efforts to obtain any
certificate or other document from any Taxing Authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed on the Business or with
respect to the Purchased Assets (including with respect to the Transactions).

               (e)     Purchase Price Allocation. Within 30 days after the date that the Post-
Closing Statement becomes final and binding on the parties hereto pursuant to Section 2.11(d),
Buyer shall prepare and deliver to Open Road a statement allocating the sum of the Aggregate
Purchase Price (and all other amounts comprising the “seller’s consideration” as such term is
defined in Treasury Regulations Section 1.1060-1(c)(1)) among the Purchased Assets (the “Tax
Consideration”) in accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder (and any similar provisions of state, local or foreign Law) and Exhibit F
(such statement, the “Allocation Statement”). If within 30 days after the delivery of the initial
Allocation Statement, Open Road notifies Buyer in writing that Open Road objects to the initial
Allocation Statement, Buyer and Open Road shall use reasonable best efforts to resolve such
dispute within 20 days. In the event that Buyer and Open Road are unable to resolve such
dispute within 20 days, Buyer and Open Road shall jointly retain the Independent Accountant to
resolve only such items that remain in dispute; provided, that the Independent Accountant’s sole
authority and task shall be to ensure that the Allocation Statement is prepared in accordance with
Exhibit F. Upon resolution of the disputed items, the Allocation Statement shall be adjusted to
reflect such resolution. The costs, fees and expenses of the Independent Accountant shall be
borne by Open Road and Buyer in the manner set forth in Section 2.11(c). The Allocation
Statement shall become final upon mutual agreement of the Parties or as determined by the
Independent Accountant pursuant to this Section 6.4(e). Thereafter, Buyer shall prepare and


                                                 35
            Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 38 of 53



deliver to Open Road from time to time a revised proposed Allocation Statement updated to
reflect any adjustments to the Tax Consideration requiring any adjustment to the Allocation
Statement. Such revised allocation statement shall become the Allocation Statement subject to
review and dispute resolution rights allowable to the initial proposed Allocation delivered to
Buyer pursuant to this Section 6.4(e). If the IRS or any other taxing authority proposes a
different allocation, Open Road or Buyer, as the case may be, shall promptly notify the other
Party of such proposed allocation. Open Road or Buyer, as the case may be, shall provide the
other Party with such information and shall take such actions (including executing documents
and powers of attorney in connection with Tax proceedings) as may be reasonably requested by
such other Party to carry out the purposes of this Section 6.4(e). Except as otherwise required by
any Law or pursuant to a “determination” under Section 1313(a) of the Code (or any comparable
provision of United States state, local, or non-United States law), (i) the transactions
contemplated by this Agreement shall be reported for all Tax purposes in a manner consistent
with the final Allocation Statement; and (ii) the Parties shall follow the final Allocation
Statement for purposes of filing IRS Form 8594 (and any supplements to such form) and all
other Tax Returns, and shall not voluntarily take any position inconsistent therewith in any Tax
Return, in any refund claim, in any Tax litigation or otherwise. Notwithstanding the allocation
of the Purchase Price set forth in the Allocation Statement, nothing in the foregoing shall be
determinative of values ascribed to the Purchased Assets or the allocation of the value of the
Purchased Assets in any plan or reorganization or liquidation that may be proposed.

        Section 6.5. Further Assurances. Following the Closing, from time to time, subject to
the terms and conditions of this Agreement, each Party shall, at the other’s reasonable request
and expense, (a) furnish such further information, (b) execute and deliver such other documents,
and (c) do such other acts and things, all as the other may reasonably request for the purpose of
carrying out the intent of this Agreement and the Ancillary Agreements; provided, however, that
subject to the terms and conditions of this Agreement, none of the foregoing shall require any
Party to take any action it reasonably believes would increase its Liabilities or responsibility, or
adversely affect its rights under this Agreement, any Ancillary Agreement or applicable Law.
Without limiting the foregoing, until the date that is ninety (90) days after the Closing Date,
Open Road shall use commercially reasonable efforts to provide Buyer reasonable access, at
Buyer’s costs and expense, during ordinary hours and upon prior notice, in such manner as not to
disrupt or interfere with the normal operations of the business of Open Road and its Affiliates or
the administration of the Chapter 11 Cases, to the Seller Parties’ books, records or other
information (or supporting documents) held by the Seller Parties that is reasonably related to the
Purchased Assets or otherwise reasonably necessary to Exploit the Purchased Titles pursuant to
the Title Rights; provided, that the Seller Parties shall not be required to disclose (i) any
information if such disclosure is prohibited by applicable Law or contractual obligations or (ii)
any Privileged Material.

       Section 6.6. Access to Books and Records for the Seller Parties. Notwithstanding
anything to the contrary in this Agreement, until the third anniversary of the Closing Date (or, in
the case of any Tax Returns (and books and records and other documents relating thereto), the
seventh (7th) anniversary of the Closing Date), Buyer shall provide each Seller Party or any
duly-authorized estate representative and a reasonable number of their respective attorneys,
accountants, Representatives and agents, at the Seller Parties’ or their estates’ cost and expense,
during ordinary business hours and upon reasonable prior notice, at a location determined at the


                                                36
            Case 18-12012-LSS          Doc 216-1       Filed 10/23/18     Page 39 of 53



reasonable discretion of Buyer, in such manner as to not disrupt or interfere with the normal
operation of the business by Buyer, with reasonable access to the books, records, Tax Returns
and other information (including supporting documents) of the Business or the Purchased Assets
relating to all periods through the Closing (including periods commencing prior to and
concluding after the Closing) to the extent reasonably requested for accounting, audit,
compliance with legal, Tax or reporting matters (including any reporting obligations with respect
to the Chapter 11 Cases), or performing any of the Seller Parties’ obligations under this
Agreement or any Ancillary Agreement; provided, that Buyer shall not be required to disclose
any information if such disclosure would violate applicable Law. All information provided or
obtained pursuant to the preceding sentence shall be held by the Seller Parties or estate
representative in accordance with the provisions of Section 13.9. If, at any time within three
years after the Closing Date (or within seven years after the Closing Date with respect to Tax
Returns (and books and records and other documents relating thereto)), Buyer proposes to
dispose of any of such books or records (including supporting documents), Buyer shall first offer
to deliver the same to the Seller Parties (or their respective estate representatives) at the sole cost
and expense of the Seller Parties.

       Section 6.7. Announcements. Neither the Seller Parties nor Buyer shall, nor shall any
such Party authorize or permit any of its Affiliates or representatives to, orally or in writing
publicly disclose, issue any press release or make any other public statement, or otherwise
communicate with the media, concerning the existence of this Agreement, any Ancillary
Agreement or any of the Transactions, concerning Buyer or the Seller Parties, as applicable, or
any of their respective current, future or former officer, directors or employees, or the terms or
subject matter of any of the foregoing, without obtaining the prior written approval of, with
respect to any of the Seller Parties, Buyer, and with respect to Buyer, Open Road (which
approval may be granted or withheld in the applicable Party’s sole discretion); provided that no
Party nor any of its Affiliates or representatives shall be prevented from issuing any press release
or making any public disclosure that it is required, in such Party’s sole discretion, to make under
any applicable Law (which the Parties agree they shall provide an opportunity for the other(s) to
review in advance of such disclosure to the extent practicable and permitted by applicable Law)
or with respect to any filing by or on behalf of such Party with the Bankruptcy Court (or any
other court or administrative tribunal). The Seller Parties may freely communicate with any
employees or officers regarding this Agreement and the sale of the Purchased Assets.

        Section 6.8. No Obligation to Continue Existence.               Notwithstanding anything
contained in this Agreement or any Ancillary Agreement to the contrary, following the Closing
nothing set forth herein or therein shall, nor shall be deemed to, prohibit any of the Seller Parties
from dissolving, liquidating, winding-up or otherwise ceasing their respective existence and
taking any actions deemed reasonably necessary by any Seller Party in connection therewith.

        Section 6.9. Certain Claims and Actions. Effective as of immediately after the
Closing, Buyer shall waive and release any and all claims and Actions of the Seller Parties
arising under Sections 544, 547, 548, 549, and 550 of the United States Bankruptcy Code that are
included in the Purchased Assets pursuant to Section 2.1(c).




                                                  37
            Case 18-12012-LSS          Doc 216-1       Filed 10/23/18     Page 40 of 53



                                     ARTICLE VII
                              BANKRUPTCY COURT MATTERS

        Section 7.1. Alternative Transactions. The Parties acknowledge and agree that this
Agreement is subject to approval by the Bankruptcy Court and the consideration by the Seller
Parties and the Bankruptcy Court of higher and otherwise better Alternative Transaction. The
Seller Parties and Buyer acknowledge that to obtain such approval, the Seller Parties must
demonstrate that they have taken reasonable steps to obtain the highest and best offer possible
for the Purchased Assets. Without limiting the immediately preceding sentence, the Seller
Parties may, directly or indirectly, (a) encourage, solicit, initiate, facilitate or continue inquiries
regarding an Acquisition Proposal; (b) enter into discussions or negotiations with any Person
concerning a possible Acquisition Proposal; or (c) enter into any agreements or other instruments
(whether or not binding) regarding an Acquisition Proposal or Alternative Transaction.

        Section 7.2. Stalking Horse Approval. The Seller Parties shall obtain entry of an order
no later than five Business Days after the Execution Date that identifies the Buyer as the
“stalking horse” for the Purchased Assets, and that approves the Break Up Fee, Expense
Reimbursement and other matters customary for a “stalking horse” bidder, provided further, that
such order shall provide that (a) any secured creditor that exercises its credit bid right shall pay
to the Buyer in cash the Break Up Fee and Expense Reimbursement at the closing of the sale to
such secured creditor to the extent such amounts are payable hereunder, and (b) in the event of
any transaction involving the direct or indirect sale or sales of all or substantially all or a portion
of the Purchased Assets to a Person or Persons other than Buyer, the successful purchaser shall
pay in cash to the Buyer the Break Up Fee and Expense Reimbursement at the closing of the sale
to the extent such amounts are payable hereunder.

        Section 7.3. Sale Order. Buyer shall use its commercially reasonable efforts take such
actions as are reasonably requested by the Seller Parties to assist in obtaining Bankruptcy Court
approval of the Sale Order, including furnishing affidavits or other documents or information for
filing with the Bankruptcy Court for purposes, among others, of (x) demonstrating that Buyer is
a “good faith” purchaser under Section 363(m) of the Bankruptcy Code, and (y) establishing
adequate assurance of future performance within the meaning of Section 365 of the Bankruptcy
Code. From and after the Execution Date, Buyer shall not take any action that is intended to
result in or might reasonably be expected to result in, or fail to take any action the intent of
which failure to act would result in, or might reasonably be expected to result in, the reversal,
voiding, modification or staying of the Bidding Procedures Order or the Sale Order.

        Section 7.4. Bankruptcy Filings. The Seller Parties agree to use commercially
reasonable efforts to obtain the entry of the Sale Order. In the event the entry of the Sale Order
shall be appealed, the Seller Parties shall use their reasonable best efforts to defend such appeal.
The Seller Parties shall comply with all notice requirements (a) of the Bankruptcy Code and the
Federal Rules of Bankruptcy Procedure or (b) imposed by the Sale Order, in each case, in
connection with any pleading, notice or motion to be filed in connection herewith.




                                                  38
            Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 41 of 53



                            ARTICLE VIII
     CONDITIONS TO OBLIGATIONS OF THE SELLER PARTIES AND BUYER

        The respective obligations of the Seller Parties and Buyer to consummate the
Transactions shall be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions, any one or more of which may be waived (if permitted by applicable Law)
in writing by each of Open Road (on behalf of all of the Seller Parties) and Buyer (in Open
Road’s and Buyer’s respective sole discretion):

       Section 8.1. No Injunction. No Law shall have been enacted, entered, or promulgated
and remain in effect that would prohibit, enjoin or otherwise restrain the consummation of the
Transactions.

       Section 8.2. HSR Waiting Period. The waiting period (and any extensions thereof)
under the HSR Act shall have expired or been terminated.

       Section 8.3. Bankruptcy Court Approval. The Bankruptcy Court shall have entered the
Bidding Procedures Order and Sale Order and such Orders shall be in effect and shall not have
been reversed, modified, amended or stayed.

                               ARTICLE IX
             CONDITIONS TO OBLIGATIONS OF THE SELLER PARTIES

       In addition to the conditions set forth in Article VIII, the obligation of the Seller Parties
to consummate the Transactions is further subject to the satisfaction on or prior to the Closing
Date of each of the following conditions, any one or more of which may be waived (if permitted
by applicable Law) in writing by Open Road (in its sole discretion):

        Section 9.1. Representations and Warranties of Buyer. The representations and
warranties of Buyer contained in this Agreement shall be true and correct in all material respects
at and as of the Closing Date with the same effect as though made on and as of the Closing Date
(except that representations and warranties which speak as of a specified date or period of time
shall be true and correct in all material respects only as of such date or period of time).

       Section 9.2. Performance of the Obligations of Buyer. Buyer shall have performed or
complied in all material respects with all obligations, agreements and covenants required under
this Agreement and each Ancillary Agreement to be performed or complied with by it on or
before the Closing Date (except for such obligations, agreements and covenants that by their
nature may only be performed at the Closing, but subject to the performance of such obligations,
agreements and covenants).

                                   ARTICLE X
                       CONDITIONS TO OBLIGATIONS OF BUYER

       In addition to the conditions set forth in Article VIII, the obligation of Buyer to
consummate the Transactions is further subject to the satisfaction on or prior to the Closing Date
of each of the following conditions, any one or more of which may be waived (if permitted by
applicable Law) in writing by Buyer (in its sole discretion):


                                                39
           Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 42 of 53



        Section 10.1. Representations and Warranties of the Seller Parties. The representations
and warranties of the Seller Parties contained in this Agreement shall be true and correct at and
as of the Closing Date with the same effect as though made on and as of the Closing Date
(except that representations and warranties which speak as of a specified date or period of time
shall be true and correct only as of such date or period of time); provided, however, that all
representations and warranties of the Seller Parties shall be deemed to be true and correct unless
the failure or failures of such representations and warranties to be so true and correct, without
regard to any “material”, “materiality” or “Material Adverse Effect” qualifiers set forth therein,
individually or in the aggregate, would be reasonably likely to have a Material Adverse Effect.

        Section 10.2. Performance of the Obligations of the Seller Parties. The Seller Parties
shall have performed or complied in all material respects with all obligations, agreements and
covenants required under this Agreement to be performed or complied with by any of them at or
prior to Closing (except for such obligations, agreements and covenants that by their nature may
only be performed at the Closing, but subject to the performance of such obligations, covenants
and agreements).

        Section 10.3. Treatment of Certain Contracts. The Seller Parties shall have obtained or
procured either (a) an Order of the Bankruptcy Court providing that all Material Contracts
designated for assumption and assignment by the Buyer are so assumed and assigned, in full
force and effect and not in default, notwithstanding the Buyer not assuming one or more of the
contracts listed in Schedule 10.3, or (b) an Order of the Bankruptcy Court or a stipulation or
settlement agreement enforceable against the non-Seller Party counterparties to each of the
contracts listed on Schedule 10.3 providing that in no event will such counterparties be entitled
to receive amounts in excess of the portions of “Gross Receipts” (as defined in such contracts)
due to such counterparties under the “Waterfalls” (as defined in such contracts) specified in such
contracts even if the aggregate portion received by such counterparties is less than the total
amount of funds provided by such counterparties to the Seller Parties under such contracts,
whether by cure, claim or otherwise. Notwithstanding anything contrary in this Agreement, the
Seller Parties may not amend Schedule 10.3 without written consent from the Buyer.

                                        ARTICLE XI
                                       TERMINATION

        Section 11.1. Conditions of Termination. Notwithstanding anything to the contrary
contained herein, this Agreement may be terminated, and the Transactions abandoned at any
time prior to the Closing Date by written notice from the terminating Party to the other Party
only as follows:

               (a)    by mutual written agreement of Open Road and Buyer;

               (b)     by Open Road or Buyer if (i) any court of competent jurisdiction or other
Governmental Agency shall have issued an Order permanently restraining, enjoining or
otherwise prohibiting the Transactions, and such Order shall have become final and
nonappealable; provided, however, that the Party seeking to terminate this Agreement pursuant
to this clause (i) shall have used all reasonable best efforts to have such Order vacated; or
(ii) Closing shall not have occurred before December 5, 2018 (the “End Date”); provided,


                                               40
           Case 18-12012-LSS         Doc 216-1       Filed 10/23/18    Page 43 of 53



however, that the right to terminate this Agreement under clauses (i) or (ii) above shall not be
available to any Party whose breach or failure to fulfill any obligation under this Agreement has
been the cause of, or resulted in, the failure of the Closing to be consummated by the End Date;

                (c)    by Buyer, if the Seller Parties (i) shall have breached in any material
respect any of their respective representations or warranties or shall have breached or failed to
perform or comply with any of their respective covenants or agreements in this Agreement in
any material respect, (ii) such breach or failure cannot be cured or has not been cured within 30
days after the giving of written notice by Buyer to Open Road specifying such breach or failure,
and (iii) such breach or failure, individually or in the aggregate together with all other such
breaches and failures by the Seller Parties, makes or will make the satisfaction of one or more of
the conditions in Article VIII and Article X impossible; provided, Buyer may not terminate this
Agreement pursuant to this Section 11.1(c) if Buyer is then in breach of this Agreement in any
material respect;

               (d)     by Open Road, if (i)(A) Buyer shall have breached in any material respect
any of its representations or warranties or shall have breached or failed to perform or comply
with any of its covenants or agreements in this Agreement in any material respect, (B) such
breach or failure cannot be cured or has not been cured within 30 days after the giving of written
notice by Open Road to Buyer specifying such breach or failure, and (C) such breach or failure,
individually or in the aggregate together with all other such breaches and failures by Buyer,
makes or will make the satisfaction of one or more of the conditions in Article VIII and
Article IX impossible; provided, Open Road may not terminate this Agreement pursuant to this
clause (i) if any Seller Party is then in breach of this Agreement in any material respect;
(ii)(W) Buyer makes a general assignment for the benefit of its creditors, (X) Buyer commences
a voluntary case or proceeding under any applicable bankruptcy, insolvency or reorganization
law seeking to be adjudicated bankrupt or insolvent, (Y) Buyer consents to the entry of an Order
for relief in respect of Buyer in an involuntary case or proceeding under any applicable
bankruptcy, insolvency or reorganization Law or (Z) a court of competent jurisdiction enters an
Order, which Order remains unstayed and in effect for 60 days, under any Law relating to
bankruptcy, insolvency or reorganization that is for relief against Buyer in an involuntary case,
that appoints a custodian of Buyer or for a substantial part of its property or that orders the
winding up or liquidation of Buyer; or (iii) if Buyer fails to deposit the Deposit Escrow Amount
with the Escrow Agent within one Business Day of the date upon which the Bankruptcy Court
enters the Bidding Procedures Amendment Order;

                (e)     by Buyer if any of the Chapter 11 Cases is dismissed or converted to a
case or cases under Chapter 7 of the Bankruptcy Code, or if a trustee or examiner with expanded
powers to operate or manage the financial affairs, the business or the reorganization of the Seller
Parties is appointed in the Chapter 11 Cases; or

               (f)     by Buyer or the Seller Parties upon (i) any announcement by the Seller
Parties at an auction held in accordance with the Bidding Procedures Order that the final bid of
Buyer at such auction is not the successful bid (unless such bid by Buyer is the backup bid in
accordance with the Bidding Procedures Order), or (ii) the consummation of an Alternative
Transaction.



                                                41
            Case 18-12012-LSS         Doc 216-1       Filed 10/23/18     Page 44 of 53



        Section 11.2. Effect of Termination. In the event of the termination of this Agreement,
this Agreement shall become void and have no further force and effect, and the Transactions
shall be abandoned without any further action or Liabilities of any Party; provided, however, the
following provisions shall survive such termination, subject to any limitations set forth therein:
this Section 11.2, Section 12.1, Section 12.3, Section 12.4 and Article XIII and any related
definitions set forth in Section 1.1.

                                          ARTICLE XII
                                           REMEDIES

        Section 12.1. Non-Survival of Representations, Warranties, Covenants and Agreements;
Remedies. The Parties agree that the representations and warranties of the Parties contained in
this Agreement shall expire automatically and immediately upon the Closing Date. None of the
covenants and agreements of the Parties contained in this Agreement shall survive the Closing,
other than the covenants and agreements contained in Section 2.8, Article VI, this Article XII
and Article XIII. For the avoidance of doubt, the Parties agree that the remedies specified in
Section 12.2, Section 12.3, Section 12.4 and/or the termination of this Agreement in accordance
with the provisions of Article XI shall be the sole and exclusive remedy of the Seller Parties (if
the breaching party is Buyer) or Buyer (if the breaching party is a Seller Party) under this
Agreement for any breach of representation and warranty made or any covenant or agreement to
be performed on or prior to Closing.

        Section 12.2. Specific Performance. The Parties agree that irreparable damage for
which monetary damages (including, without limitation, any damages to which the Seller Parties
are entitled pursuant to Section 12.3(b)), even if available, would not be an adequate remedy,
would occur in the event that any Party does not perform the provisions of this Agreement
(including failing to take such actions as are required of it hereunder to consummate the
Transactions) in accordance with its specified terms or otherwise breaches such provisions. It is
accordingly agreed that Buyer shall be entitled to an injunction or other equitable relief to
prevent breaches of this Agreement by the Seller Parties and to enforce specifically the terms and
provisions hereof, and the Seller Parties shall be entitled to an injunction or other equitable relief
to prevent breaches of this Agreement by Buyer and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which a non-breaching Party is
entitled at Law or in equity, including without limitation, any damages to which the Seller
Parties are entitled pursuant to Section 12.3(b).

       Section 12.3. Release of Deposit Escrow Amount.

               (a)    In the event that, prior to the Closing, Buyer has complied in all respects
with all agreements, obligations and covenants to be performed by or on its behalf through the
date of termination of this Agreement and this Agreement is validly terminated pursuant to
Section 11.1(a), Section 11.1(b), Section 11.1(c), Section 11.1(e) or Section 11.1(f), then Open
Road shall promptly, and in any event within two Business Days of Buyer’s request, duly
execute and deliver to Buyer and the Escrow Agent an authorization instructing the Escrow
Agent to disburse (in accordance with the terms and conditions of the Escrow Agreement) to
Buyer the Deposit Escrow Amount.



                                                 42
            Case 18-12012-LSS          Doc 216-1       Filed 10/23/18     Page 45 of 53



                (b)     In the event that, prior to the Closing, this Agreement is validly terminated
by the Seller Parties pursuant to Section 11.1(d), without prejudice to the Seller Parties’ right to
seek an injunction or other equitable relief pursuant to Section 12.2, Buyer acknowledges and
agrees that the Seller Parties will suffer substantial economic damages and losses of types which
are impossible to compute and ascertain with certainty as a basis for recovery by Seller Parties of
actual damages and that the Deposit Escrow Amount is a fair, reasonable and appropriate
approximation of damages and is not intended as a penalty. Accordingly, in the event of any
termination of this Agreement described in the immediately preceding sentence, the Seller
Parties shall be entitled to receive, and the Seller Parties shall be entitled to unilaterally instruct
the Escrow Agent in writing to disburse (in accordance with the terms and conditions of the
Escrow Agreement) to Open Road, as liquidated damages (without the Seller Parties being
required to present any evidence of the amount or character of actual damages sustained by
reason thereof) and not as a penalty, the Deposit Escrow Amount. The Parties acknowledge and
agree that the agreements contained in this Section 12.3(b) are an integral part of the
Transactions and that without these agreements the other Parties would not enter into this
Agreement.

       Section 12.4. Expense Reimbursement and Break-Up Fee.

                (a)    The Seller Parties shall pay (or cause to be paid) the Break-Up Fee to
Buyer if (i) Buyer has complied, in all material respects, with all agreements, obligations and
covenants to be performed by or on its behalf through the date of termination of this Agreement,
(ii) the Bidding Procedures Order was approved by the Bankruptcy Court, (iii) this Agreement is
terminated pursuant to Section 11.1(c) or Section 11.1(f) and (iv) an Alternative Transaction is
consummated. The Seller Parties shall pay to Buyer the Break-Up Fee by wire transfer of
immediately available funds no later than three (3) Business Days following the consummation
of such Alternative Transaction. The obligations of the Seller Parties to pay the Break-Up Fee
shall be administrative expenses of the Seller Parties pursuant to Sections 503(b) and 507(a)(2)
of the Bankruptcy Code.

                (b)    The Seller Parties shall pay (or cause to be paid) the Expense
Reimbursement to Buyer if (i) Buyer has complied, in all material respects, with all agreements,
obligations and covenants to be performed by or on its behalf through the date of termination of
this Agreement, (ii) the Bidding Procedures Order was approved by the Bankruptcy Court, and
(iii) this Agreement is validly terminated pursuant to Section 11.1(c) or Section 11.1(f). The
Seller Parties shall pay to Buyer the Expense Reimbursement by wire transfer of immediately
available funds no later than three (3) Business Days following such termination of this
Agreement. The obligations of the Seller Parties to pay the Expense Reimbursement shall be
administrative expenses of the Seller Parties pursuant to Sections 503(b) and 507(a)(2) of the
Bankruptcy Code.

               (c)     The Parties acknowledge and agree that any payment of the Break-Up Fee
and the Expense Reimbursement described in this Section 12.4 shall be the sole and exclusive
remedy of Buyer and any other Person against the Seller Parties for any and all losses or
damages suffered or incurred in connection with this Agreement and the transactions
contemplated hereby. The Parties acknowledge and agree that the agreements contained in this
Section 12.4 are an integral part of this Agreement and the transactions contemplated hereby.


                                                  43
           Case 18-12012-LSS             Doc 216-1    Filed 10/23/18    Page 46 of 53



                                    ARTICLE XIII
                              MISCELLANEOUS PROVISIONS

        Section 13.1. Notices.        All notices, requests, demands, waivers and other
communications under this Agreement shall be in writing and shall be deemed to have been duly
given (a) on the date of service if served personally on the Party to whom notice is to be given,
(b) on the day of transmission if sent via email (with proof of delivery which may be electronic)
prior to 5:00 P.M. in the place of receipt on a Business Day, and otherwise on the next
succeeding Business Day, (c) on the Business Day after timely delivery to a reputable next-day
courier service if next Business Day delivery is properly requested, or (d) on the third day after
mailing by first class mail, registered or certified, postage prepaid, to the Party as follows:

               If to Buyer:                          OR Acquisition Co, LLC
                                                     c/o Raven Capital Management, LLC
                                                     110 Greene Street, Suite 9G
                                                     New York, NY 10012
                                                     Attn: James Masciello
                                                     Email: james@ravencm.com



               With copies to:                       Greenberg Traurig, LLP
               (which shall not constitute           MetLife Building
               notice)                               200 Park Avenue
                                                     New York, NY 10166
                                                     Attn: Nathan A. Haynes, Esq.
                                                     Email: haynesn@gtlaw.com

                                                     and:

                                                     DLA Piper LLP (US)
                                                     2000 Avenue of the Stars
                                                     Suite 400 North Tower
                                                     Los Angeles, CA 90067
                                                     Attn: Robert J. Sherman, Esq.
                                                     Email: robert.j.sherman@dlapiper.com



               If to any Seller Party:               Open Road Films, LLC
                                                     2049 Century Park East
                                                     4th Floor
                                                     Los Angeles, CA 90067
                                                     Attn: Chief Restructuring Officer
                                                     Email: amir.agam@fticonsulting.com

               With a copy to:                       Klee, Tuchin, Bogdanoff & Stern LLP
               (which shall not constitute           1999 Avenue of the Stars


                                                 44
           Case 18-12012-LSS         Doc 216-1       Filed 10/23/18    Page 47 of 53



               notice)                            39th Floor
                                                  Attn: Michael L. Tuchin, Justin D. Yi
                                                  Email: mtuchin@ktbslaw.com,
                                                  jyi@ktbslaw.com

        Any Party may change its address or email for the purpose of this Section 13.1 by giving
the other Parties written notice of its new address or email address, as applicable, in the manner
set forth above. The Parties acknowledge and agree that any notice that is timely delivered to the
then current address of a particular Party prior to the receipt of a notice of change of contact
information in accordance with this Section 13.1 shall be deemed to have been duly given in
accordance with this Section 13.1.

        Section 13.2. Amendments; Waivers. This Agreement may be amended or modified,
and any of the terms, covenants, representations, warranties or conditions hereof may be waived,
in the case of an amendment or modification, only by a written instrument executed by Open
Road and Buyer, or, in the case of a waiver by any Seller Party, by Open Road and, in the case of
a waiver by Buyer, Buyer; provided, however, that no amendment or waiver shall be permitted
or have any effect unless and until it is approved in writing by the Agent. No other course of
dealing between the Parties or any delay in exercising any rights pursuant to this Agreement
shall operate as a waiver of any rights of any Party. Any waiver by Buyer or the Seller Parties,
as applicable, of any condition, or of the breach of any provision, term, covenant, representation
or warranty contained in this Agreement, in any one or more instances, shall not be deemed to be
or construed as a further or continuing waiver of any such condition, or of the breach of any
other provision, term, covenant, representation or warranty of this Agreement.

       Section 13.3. Assignment and Parties in Interest.

               (a)     No Party shall be entitled to assign this Agreement or any rights or
obligations hereunder without the prior written consent of, with respect to any assignment by
Buyer, Open Road, and, with respect to any assignment by any Seller Party, Buyer, which
consent may be withheld by the applicable Party in its sole and absolute discretion, and any such
attempted assignment without such prior written consent shall be void and of no force and effect,
provided, however, that Buyer shall be permitted to assign all or part of its rights or obligations
hereunder to one or more Buyer Designees without the prior written consent of the Seller Parties
so long as prior to such assignment such Buyer Designee agrees in writing in favor of the Seller
Parties to be bound by the provisions of this Agreement, it being agreed that no such assignment
shall relieve Buyer of any of its obligations hereunder.

               (b)    This Agreement shall inure to the benefit of and be binding upon the
Parties and their respective successors and permitted assigns. Notwithstanding anything
contained in this Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the Parties or their respective successors and
permitted assigns, any rights, remedies, obligations, or Liabilities under or by reason of this
Agreement.

       Section 13.4. Expenses. Except as otherwise set forth in this Agreement, each Party
shall bear all of its legal, accounting, investment banking and other costs, fees and expenses


                                                45
           Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 48 of 53



(including all brokerage and finder’s fees) incurred by it or on its behalf in connection with the
execution and negotiation of this Agreement, any Ancillary Agreement and the consummation of
the Transactions, whether or not such Transactions are consummated.

        Section 13.5. Entire Agreement.        This Agreement (including the Exhibits, the
Disclosure Schedule and the other Schedules), the Confidentiality Agreement and the Ancillary
Agreements (including any exhibits or schedules thereto) constitute the entire agreement
between the Parties with respect to the subject matter hereof and thereof and supersede and are in
full substitution for any and all prior agreements and understandings between them relating to
such subject matter, and no Party shall be liable or bound to any other Party in any manner with
respect to such subject matter by any warranties, representations, indemnities, covenants, or
agreements except as specifically set forth herein or therein. For the avoidance of doubt, the
existence and the terms of this Agreement, the Ancillary Agreements and the Transactions shall
constitute “Proprietary Information” under the Confidentiality Agreement. The Exhibits, the
Annexes, the Disclosure Schedule and the other Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.

       Section 13.6. GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.

          (a)   THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH FEDERAL BANKRUPTCY LAW, TO THE EXTENT
APPLICABLE, AND WHERE STATE LAW IS IMPLICATED, THE LAWS OF THE STATE
OF DELAWARE SHALL GOVERN, WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PRINCIPLES THEREOF, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE.

           (b)  THE BANKRUPTCY COURT WILL HAVE JURISDICTION OVER
ANY AND ALL DISPUTES BETWEEN OR AMONG THE PARTIES, WHETHER AT LAW
OR IN EQUITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT; PROVIDED, HOWEVER, THAT IF THE BANKRUPTCY
COURT IS UNWILLING OR UNABLE TO HEAR ANY SUCH DISPUTE, THE COURTS OF
THE STATE OF DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA LOCATED IN DELAWARE WILL HAVE SOLE JURISDICTION OVER
ANY AND ALL DISPUTES BETWEEN OR AMONG THE PARTIES, WHETHER AT LAW
OR IN EQUITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
AGREEMENT CONTEMPLATED HEREBY.

           (c)  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

       Section 13.7. No Other Seller Representations and Warranties. Buyer has conducted its
own independent review and analysis of the Purchased Assets, the Excluded Assets, the
Assumed Liabilities, the Excluded Liabilities and otherwise in connection with the Transaction
and has relied solely on its own review and analysis in determining to proceed with the
Transactions. Buyer acknowledges that, without limiting the generality of any other exclusion or


                                               46
            Case 18-12012-LSS         Doc 216-1      Filed 10/23/18    Page 49 of 53



qualification set forth in this Agreement, (a) none of the Seller Parties nor any Seller Related
Party, is making, has made, or shall be deemed to make, at or as of any past, current or future
date, any representation or warranty of any kind, express or implied, at Law or in equity, to
Buyer or any Buyer Related Party, with respect to the Seller Parties or any of their respective
Affiliates, or any Seller Related Party, the Business, the Transactions, the Purchased Assets, the
Assumed Liabilities, the Excluded Assets, the Excluded Liabilities or any other matter (including
with respect to any information or materials made available to Buyer or its representatives (in
any format) during the course of their due diligence investigation of the Seller Parties, including
any budget, projection, forecast or plans whether before or after the Closing), except for the
representations and warranties specifically set forth in Article III of this Agreement (as modified
by the Disclosure Schedule), (b) there are no, Buyer has not relied on any, and the Seller Parties
hereby expressly disclaim any such other, representation or warranty of any kind, expressed or
implied, at Law or in equity, whether by a Seller Party or any Seller Related Party and (c) Buyer
is willing to accept the Purchased Assets at the Closing “as is”, “where is” and “with all faults”.

        Section 13.8. Disclosure Schedule. The exceptions and disclosures set forth in the
Disclosure Schedule are arranged in sections corresponding to the Section numbers contained in
Article III for convenience only and Buyer acknowledges and agrees that each such exception
and disclosure in any particular section of the Disclosure Schedule shall be deemed to be
disclosed in (and otherwise qualify) each other section of the Disclosure Schedule to which the
applicability of such disclosure or exception to such other section of the Disclosure Schedule is
reasonably apparent. The inclusion of information in the Disclosure Schedule shall not be
construed as, and shall not constitute, an admission or agreement that a violation, right of
termination, default, Liabilities or other obligation of any kind exists with respect to any item,
nor shall it be construed as, or constitute, an admission or agreement that such information is
material to the Seller Parties or any Seller Related Party. In addition, matters reflected in the
Disclosure Schedule are not necessarily limited to matters required by this Agreement to be
reflected in the Disclosure Schedule. Such additional matters are set forth for informational
purposes only and do not necessarily include other matters of a similar nature. Neither the
specifications of any dollar amount in any representation, warranty or covenant contained in this
Agreement, nor the inclusion of any specific item in the Disclosure Schedule, is intended to
imply that such amount, or higher or lower amounts, or the item so included or other items, are
or are not material, and no Person shall use the fact of the setting forth of any such amount, or
the inclusion of any such item, in any dispute or controversy involving any of the Parties as to
whether any obligation, item or matter not described herein or included in the Disclosure
Schedule is, or is not, material for purposes of this Agreement. Further, neither the specification
of any item or matter in any representation, warranty or covenant contained in this Agreement
nor the inclusion of any specific item in the Disclosure Schedule is intended to imply that such
item or matter, or other items or matters, are or are not in the ordinary course of business, and no
Person shall use the fact of setting forth or the inclusion of any such items or matter in any
dispute or controversy involving any of the Parties as to whether any obligation, item or matter
not described herein, or included in the Disclosure Schedule, is, or is not, in the ordinary course
of business for purposes of this Agreement. Subject to Section 3.6, Section 3.9, and Section 10.3
of the Agreement and the definition of “Net Library Cash Flow”, from the date hereof until the
date on or before five Business Days before entry of the Sale Order, the Parties agree that the
Seller Parties may update the Disclosure Schedule as necessary upon written notice to Buyer,
and the applicable representation and warranty shall thereafter be deemed amended for all


                                                47
            Case 18-12012-LSS         Doc 216-1       Filed 10/23/18     Page 50 of 53



purposes by such updated Disclosure Schedule; provided, however that no such amendment shall
(i) serve to cure any breach of the related covenant, representation and warranty and/or other
provision that such schedule relates to or is provided pursuant to, and (ii) limit or otherwise
affect Buyer’s rights and remedies arising from any misrepresentation or misstatement that any
such update or modification to the Disclosure Schedule addresses.

       Section 13.9. Headings. The headings and subheadings in this Agreement are included
for convenience and identification only and are not intended to describe, interpret, define or limit
the scope, extent or intent of this Agreement or any of its provisions.

       Section 13.10. References.   All references to “Articles”, “Sections”, “Exhibits”,
“Annexes”, “Schedules” or the “Disclosure Schedule” shall be references to the Articles,
Sections, Exhibits, Annexes, Schedules and Disclosure Schedule to this Agreement, as may be
amended, modified, supplemented or restated from time to time.

        Section 13.11. General Interpretative Provisions. Terms for which meanings are defined
in this Agreement shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding masculine and
feminine forms. Words such as “herein”, “hereafter”, “hereto”, “hereby” and “hereunder”, when
used with reference to this Agreement, refer to this Agreement as a whole, unless the context
otherwise requires. The words “include”, “includes”, “included”, “including” and “such as”
shall be construed as if followed by the phrase “without limitation”. No distinction in
interpretation shall be made between the terms “shall” and “will”. A reference to a particular
gender means a reference to any gender. A reference to any Person shall include such Person’s
successors and permitted assigns, unless expressly provided to the contrary. Unless the context
of this Agreement otherwise requires, references to agreements and other documents shall be
deemed to include all subsequent amendments and other notifications thereto.

       Section 13.12. Currency. All sums of money expressed in this Agreement are in the
lawful money of the United States of America.

       Section 13.13. Construction. The language used in this Agreement will be deemed to be
the language chosen by the Parties to express their mutual intent, and no rule of strict
construction will be applied against any Party.

        Section 13.14. Severability. The invalidity, illegality or unenforceability of any provision
of this Agreement shall not affect the validity, legality or enforceability of any other provisions
of this Agreement, each of which shall remain in full force and effect. In the event that any one
or more of the provisions contained in this Agreement or in any other instrument referred to
herein, shall, for any reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect. Furthermore, in lieu of any such invalid, illegal or
unenforceable term or provision, the Parties intend that there shall be substituted as a part of this
Agreement a provision as similar in terms to such invalid, illegal or unenforceable provision as
may be possible that will be valid, legal and enforceable.




                                                 48
           Case 18-12012-LSS        Doc 216-1      Filed 10/23/18    Page 51 of 53



       Section 13.15. Rights Cumulative. All rights, powers and privileges conferred hereunder
upon the Parties, unless otherwise provided, shall be cumulative and shall not be restricted to
those given by Law. Failure to exercise any power given any Party or to insist upon strict
compliance by any other Party shall not constitute a waiver of any Party’s right to demand exact
compliance with the terms hereof.

       Section 13.16. Counterparts. This Agreement may be executed in two or more
counterparts (including by means of PDF or other electronic transmission), each of which shall
be deemed an original, but all of which together shall constitute one and the same agreement.

                                   [Signature page follows.]




                                              49
Case 18-12012-LSS   Doc 216-1   Filed 10/23/18   Page 52 of 53
Case 18-12012-LSS   Doc 216-1   Filed 10/23/18   Page 53 of 53
